Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 20 February 1998.
Approval of the Minutes
The Minutes of Friday, 20 February 1998 have been distributed.
Are there any comments?
Mr President, I would like to go back to the discussion on crime in Brussels which we kept having in the course of the last part-session. Assurances were given by the Presidency that appropriate talks would take place with the various offices in Brussels that might actually be able to do something about this. We would be grateful if the House could be informed as to what sort of talks have taken place and what results these have produced.
Last week two more Members of Parliament, namely Mrs Pack and Mr Schiedermeier, were attacked. I know about these two attacks but perhaps it has also happened to many more people. It would not be an understatement to say today that this is an intolerable situation. We have long since exceeded the level of what is acceptable. I would be very grateful if this House could receive more information from the Presidency as to what is actually happening in these cases and what we can do to really increase safety in Brussels. I would like to point out to all the Members that there is an oral motion available for signature and would ask them to sign it so that something can be actively done to combat this criminal behaviour in Brussels.
Thank you very much. As you will appreciate, that matter does not relate to the Minutes, nor is it a suitable subject for debate here and now. I will be very happy to inform you in writing of the steps we are already taking with the Belgian authorities to guarantee security, as far as possible, in the vicinity of the European Parliament buildings, since Brussels is a very big place.
Mr President, I refer to Friday's Minutes, where you wrote in a letter to me: ' rest assured that I share your concern and shall do my utmost with the Belgian authorities to find a satisfactory solution where the safety of the Members and staff of the European Parliament is concerned.' I would like to express my thanks for these kind words.
I would also like to state that I have completed a survey of my own. A colleague of mine was in over 300 offices, in more than half the offices of Members of the European Parliament. She told me that exactly one third of the offices had given accounts of criminal incidents in Brussels.
I would also like to inform you that the perpetrators of the attack against my assistant were apprehended and appeared in a line-up this week. I therefore thank you for your efforts in this area!
Thank you very much, Mr Rübig. I would refer you to the answer I have just given Mr Habsburg-Lothringen.
(The Minutes were approved)
Mr President, unfortunately, at the opening of almost every Parliament sitting, you are called upon to express the Chamber's grief over the victims of despicable terrorist attacks. Only a few days ago, a Catholic and a Protestant fell victim to the fanaticism that uses the language of arms instead of ideas. Recently, in a declaration made by Prime Minister Lionel Jospin, the French government declared its intention not to grant the extradition, requested by Italy under the Schengen agreements, of 200 Italian terrorist refugees in France after the lead wars that caused so much grief for Italy. This refusal can be interpreted as indirect encouragement of the impunity and immunity of the terrorists of yesterday, today and tomorrow. At the moment, France also risks coming within the terrorists' sight...
(The President cut off the speaker)
Mr Tatarella, the European Parliament is not competent to deal with questions of extradition law between Member States. Furthermore, you have exceeded the time of one minute allowed for these matters.
Mr President, last Friday there was a disastrous train crash in Finland in which ten people died and almost forty were injured. On behalf of the Finnish delegation from the Group of the European People's Party I would respectfully ask that you, Mr President, on behalf of Parliament, might express a few words of sympathy and consolation.
It will be done.
Resignation of a Vice-President
Ladies and gentlemen, I must tell you that Mr Capucho has written to inform me that he wishes to resign from his position as Vice-President of Parliament, with effect from 10 March 1998.
I would like to thank Mr Capucho for his work throughout his vice-presidency.
The deadline for tabling candidacies for the vacant post of Vice-President is 6.00 p.m. today.
The election will be held on Wednesday, at 11.30 a.m.
Order of business
The next item is the order of business.
The final version of the draft agenda as drawn up by the Conference of Presidents pursuant to Rule 95 of the Rules of Procedure has been distributed.
The following amendments have been proposed:
Monday: no changes.
Tuesday:
The report (A4-0073/98) by Mr Kreissl-Dörfler, on behalf of the Committee on External Economic Relations, on negotiations in the framework of the OECD on a multilateral agreement on investments (MAI), should be taken at 4.00 p.m. so that the Commissioner concerned can take part. The PSE Group and the PPE Group support this proposal.
(Parliament approved the proposal)
The PPE Group requests that the debate on the report (A4-65/98) by Mr Cornelissen, on behalf of the Committee on Transport and Tourism, on road safety in the European Union, which was originally scheduled for Wednesday, should be reinstated on the agenda for Tuesday, before the other three reports from the Committee on Transport by Mr Watts, Mr Novo Belenguer and Mr Bazin respectively, so that the Commissioner responsible can take part.
(Parliament approved the request)
Wednesday:
I would remind you that Mr Cornelissen's report has been added to the agenda for Tuesday.
Thursday: no changes.
Friday:
The ARE Group has requested that Mr Cunha's report, on behalf of the Committee on Fisheries, on the Commission's annual report to the Council and the European Parliament on the results of the multiannual guidance programmes for the fishing fleets at the end of 1996, be taken off the agenda.
Mr President, I rise to support this request, not just because the issue is important but because this Parliament is in danger of making a fool of itself by saying that Friday votes are not important. We have a report from my good friend Mr Cunha which I think makes some fundamental mistakes, and in particular challenges the legal base of the common fisheries policy in an own-initiative report.
There is no other mechanism for challenging this and I believe it has to be dealt with by Parliament as a whole. I would therefore move that we postpone this report until we can be sure of a full House, which, as you know, is not the case on a Friday.
I note that the Commissioner for fisheries is here. I hope she will take note of this, because it is an important point. If this Parliament were to give the impression that it does not care about the Treaty basis of the common fisheries policy, that would be a terrible signal to send out to the industry and to the Commission. I beg to move.
Mr President, we have discussed this report sufficiently within the Committee on Fisheries; we are convinced that Parliament should give its opinion now, and so we fail to understand the reasons for a postponement.
Mr President, I would like to rise in support of Mr Macartney. All too often this Parliament and those who arrange its agenda seem to put fisheries debates on a Friday. It is time that was ended. This is a very important report and fisheries are extremely important to the regions of this Community. I would agree with and support Mr Macartney on this issue.
I put the ARE Group's request to the vote.
(Parliament rejected the proposal)
Mr President, I asked for the floor earlier to raise two issues. With regard to the statement on Kosovo on our agenda for Wednesday, the contact group is meeting this evening to discuss the situation. I wonder therefore if we could have an extension of the deadline for the submission of resolutions until midday tomorrow, which would allow us to take into account the outcome of that meeting. That is my first request on behalf of my group.
Secondly my group has informed you that we would like to vote in the plenary on removing from the agenda the oral question on the Mediterranean programme which was scheduled for Friday. I gave notice of this in the Conference of Presidents last week. As I said in the Conference of Presidents, the Budgetary Control Committee of this House is dealing with exactly the issues raised in this oral question. It seems entirely incongruous that certain groups are raising it in exactly the same way on the floor of this House before the Committee has completed its deliberations.
My group would like it to be removed from the agenda for this week. If the plenary decides not to support that view - although I very much hope it will - it is my group's view that this is a very important and sensitive political issue and I would like to ask that the gentlemen's agreement on taking such issues on a Friday morning should be adhered to and the vote be held at a later date.
Thank you, Mrs Green. On your first point, the services say that it is perfectly possible to hold over the deadline for resolutions until noon tomorrow.
Mr President, as Mrs Green said, the matter is still pending and has not been finalized by the Committee on Budgetary Control yet. We therefore think it is quite inappropriate that it should be raised as an oral question in the meantime. We know that during the most recent sitting there was a disagreement between Mrs Fabra Vallés and the Commissioner, who, we should add, gave a rather crude reply, but that should be no reason to devote a rushed debate to it here on Friday morning. We request that the matter be completed by the Committee on Budgetary Control, and not hastily on a Friday morning amongst other things which have nothing to do with the core of the issue.
Mr President, I fully agree that this is an important matter. But it is also important for Parliament to come to some decision about the way we are being blamed. When the Commissioner appeared before the Committee on Budgetary Control, he blamed Parliament for blocking the MED programmes. The following day, on the 26, a DirectorGeneral spoke at a MED-MEDA conference and in front of twelve ambassadors from the Mediterranean zone he said that the European Parliament was responsible for the fact that the MEDA programmes were blocked. In the evening of that same day, in Madrid, the Turkish Ambassador took me to task, as a Member of the European Parliament, because he thought we were responsible for having blocked the MED programmes.
All we are trying to do with this question is make it quite clear that Parliament is not responsible, and that is why I think it is urgent. The responsibility lies with the Commissioner, who has been blocking the programmes since 17 July. So we cannot accept that we are responsible for blocking the MED programmes. The reputation of this House is at stake.
Mr President, I hope Mr Fabra Vallés made that case to the Turkish Ambassador and others who raised the issue with him. We can deal with this issue in the Committee on Budgetary Control. There is no reason why that cannot be dealt with there. It is as much a...
(The President cut off the speaker)
Mr President, ladies and gentlemen, if the item stays on the agenda we agree that we should not vote on Friday, but at a later date. I would like to add that I do not really understand why this cannot be discussed in a democratic Parliament, even though it is a sensitive issue. A democratic Parliament is in essence a place where difficult and sensitive matters can be discussed. We submitted an oral question and we wish to hold a debate. We are calling on Parliament to give us this opportunity, but we are prepared to vote on it at a later date.
I put the request from the PSE and GUE/NGL Groups to the vote.
(Parliament approved the request)
Women's rights
The next item is the joint debate on the following statement and oral question:
statement by the Commission on International Women's Day and the violation of women's rights; -oral question (B4-0177/98 - O-0044/98/rev.) by Mrs van Dijk, on behalf of the Committee on Women's Rights, to the Commission, on International Women's Day - 8 March 1998: combating violations of women's rights.
Mr President, women in Afghanistan are not allowed to appear in the street unless their female shape is veiled. Women are no longer allowed to be seen in Taliban Afghanistan. The windows of their houses must be shuttered in case they can be seen from the street. In Afghanistan, women are no longer allowed to be educated. They have hardly any access to health.
The Taliban regime has imposed the most absurd rules on women, to the extent that they are virtually unable to take part in public life. They no longer really exist on a public level. The Taliban are using religion as a smoke screen to strip away all women's rights. Women no longer even have the right to support themselves. But these same, religious, god-fearing Taliban keep their regime going with trade in hard drugs, particularly heroin. The Taliban believe that the end justifies the means, even if this means that women's rights, and therefore human rights, are violated.
Yesterday, 8 March, was the 88th anniversary of International Women's Day, and throughout Europe meetings were held to draw attention to the situation of women in Afghanistan. In February we adopted an extremely clear resolution on this issue in Parliament. So we will not go over it again today. Afghanistan is obviously not the only country in the world in which women's rights are violated, but Afghanistan is the only country in which these rights are violated in the most horrific way imaginable. Nevertheless, I would like to mention a few other examples.
I could include here countries such as Iran, where women's rights are trampled on; where nine-year-old girls are married off with one hand on the Koran, and where these same girls are subsequently raped by their brand new husbands, still brandishing the Koran.
In Algeria it is becoming increasingly difficult for women to hang on to the freedoms which they had acquired. I have mentioned three Muslim countries, and in all these three countries women used to have much more freedom than now. Moreover, Islam has been practised for centuries, but women have not always been suppressed to the same degree, not as severely as now.
It is far too easy both for Islamic regimes and for the Western world to shift the responsibility for the suppression of women onto Islam. We do not have such a clear conscience ourselves, for it is not only Islamic fundamentalism which is stripping women of their rights. I must also mention other parts of the world besides Islamic societies where religion exerts so much influence that women are not able to exercise their rights. One such country, although I could mention dozens, is the Philippines, where it is virtually impossible for women to buy contraceptives for instance, the argument being that the Catholic church forbids the use of contraceptives. It deprives women of the right to take decisions about their own bodies and their own lives, whilst at the same time forcing women to place their lives at the service of others.
We in Western Europe are partly responsible for this situation. We maintain all kinds of contacts with regimes in which women suffer to varying degrees. This year we are celebrating the 50th anniversary of the Universal Declaration of Human Rights. I want to emphasize, and we have done this recently on many occasions, that women's rights form an integral and inextricable part of the Universal Declaration of Human Rights, and therefore of the rights of all human beings.
As far as I am concerned the burka - and I can tell you that being inside one is a terribly humiliating experience - deserves to become the symbol of the violation of women's rights, and I hope we will get rid of it.
The Committee on Women's Rights would like Commissioner Bonino to tell us, in the light of the platform in Beijing, which we all subscribed to, and the UN convention on the elimination of discrimination of women, how the Commission intends to work towards stemming this worldwide violations of women's rights?
Mr President, ladies and gentlemen, as Mr van Dijk rightly recalled, yesterday was International Women's Day. The Commission fully shares the analysis made and the statement that women's rights form an integral, inalienable and essential part of the Universal Declaration of Human Rights. Women's rights are human rights and I believe that, based on this statement, the Commission should follow the Beijing Conference with a whole series of initiatives I would like to mention.
Mr van Dijk will allow me to begin this brief speech by thanking the European Parliament for the idea, expressed in its resolution passed on 23 October, to dedicate 8 March to the women of Kabul, a symbol of the violations and discrimination that are still present in many parts of the world.
I would like to point out that this is a very special case, particularly because the women of Kabul have had great difficulties, at least in the urban areas, and certainly that of Kabul, which has been at war for 20 years and is therefore in a very difficult situation, particularly for the civilian population and for women and children, obtaining a series of rights, including freedom of the veil, as long ago as 1960, and university entrance, and played a more active part in society, as teachers, doctors, nurses, midwives, perhaps because the male population has been primarily engaged in war for 20 years. Whatever the reasons, women in Kabul and in other urban areas played the more active part. Unexpectedly, these rights have been lost and denied in 24 hours, and not on account of religion as far as I know. I would like to point out that religion has nothing to do with this situation because it was actually a question of making the obsessions of one person into law. However, as the Moslems taking part in this campaign did not fail to point out, neither religion nor Islam, nor the Pushtu traditions of these women was in dispute.
One positive factor, I believe, is that, starting from an idea put forward by the European Parliament, supported by the Commission, and particularly by the Office for Humanitarian Aid, women of all religions, cultures and leanings have come out throughout Europe, but also in Sarajevo, in the African countries, in the USA and in Japan, to say "no' to this step backward we have just witnessed.
I think we should be pleased that, for once, they are in favour of an idea put forward by Europe and the European Parliament, contrary to the statements we usually here, when public opinion protests against the initiatives taken by a European political institution, whether it be the Commission, the Council or the Parliament. We are also too accustomed to seeing our citizens come out against the European initiatives and, for once, I think it should be pointed out that citizens, and women in particular, have come out to declare themselves in favour of an idea first put forward by the European Parliament.
With regard to your question, I think several points should be made: it should be stated very clearly that violation may take various forms, that exclusion from political participation, from education and from employment are violations of human rights, that physical violence and harmful and cruel practices are a violation of human rights because they are detrimental to the most fundamental human rights, and to reaffirm that respect for human rights and fundamental freedoms is one of the main objectives of the Commission's policy, both in internal policies and in the policies applied to third countries, starting with Community cooperation in development.
A series of initiatives has been taken and has been supported by the Commission within the scope of the action platform stemming from the Beijing Conference and from the Council Resolution of 20 December 1995. To fulfil this commitment, the Commission is exercising its political influence where it may be a means of ensuring respect for women's rights, it can and does invoke the human rights' clauses included in its cooperation agreements, subjecting official cooperation to respect for fundamental women's rights, it is endeavouring to introduce the dimension of equality into its policies, particularly in its development activities, with regard to strategies, programmes and projects, adopting laws such as the draft Council Regulation on the integration of the man/woman theme, as well as appropriate administrative procedures.
The Commission is also taking positive action, for example by helping the partner countries prepare to implement their national plans stemming from the Beijing Conference through the UNIFEM in the Mediterranean countries, and by preparing an observatory on equal opportunities policy for Africa, which should be based on Ethiopia.
The Commission is contributing towards improving the situation of women by supporting non-governmental organizations and citizens' groups promoting human rights, working for full participation in political, economic and social development in their countries, and is seeking to foster an improvement in the condition of women in various sectors, incorporating this policy into the projects of the ACP countries. The Commission is also financing micro-credits for women, awareness campaigns on the role of and relations between men and women, and the Beijing Conference action platform.
I think it would be useful to draw up a detailed written list of the programs, their financing and their state of implementation. There are too many to list them all in detail here, but I believe in particular that this equal opportunities policy should be a transverse policy, present in all Union policies, both internal and external. The policy on women is not separate, it is not completely isolated, but, according to the Commission, it should be the inspiration of all its own policies.
I would also like to recall that the Commission will note the conclusions of the Committee meeting at the United Nations to monitor post-Beijing actions, which still has one week's work. The Commission therefore reserves the right to take the idea from the conclusions reached by this Consultative Committee and be able to implement any suggestions and specific measures deriving from it.
Mr President, Mrs Bonino, thank you for the campaign you initiated on behalf of the women of Kabul. It was in Copenhagen in 1911 that the first International Women's Day was proclaimed by the International Conference of Socialist Women, as a day of action for the rights of women. There had already been some initial success: women in Scandinavia had won the right to vote, although other countries had still to wait for this. We broke into a male preserve - politics. Step by step, we women fought for access to university education and parliamentary representation. At management level, however, in business, the media and leading social positions, we have remained largely on the periphery.
Despite four world conferences on women's rights, the list of inequalities and discrimination against women is a long one. Every year on 8 March, we train the world's spotlight on it. This year, International Women's Day focused on the flagrant violations of women's rights by fundamentalist regimes and movements, and thousands of events sought to highlight these violations. Afghanistan and Algeria in particular were cited. We debated this in the last part-session, adopted a resolution and your campaign is now off the ground. However, offences against women are being recorded everywhere. As socialists, we must speak out against events such as this, for instance the fact that yesterday in Istanbul women who demonstrated were deprived of their right to speak and dispersed with tear gas.
In our compromise resolution, we have summarized the most urgent demands for women, and I shall not grow tired of calling for women's rights to be seen as an indivisible, integral part of universal human rights, which means there are obligations in this respect for the EU and our Member States.
The platform for action negotiated in Beijing now needs to be implemented, and I should like to say on behalf of my group that we will insist that a woman's right of self-determination in relation to her body is at the top of the agenda. We must demand the sexual self-determination of women and their right to decide when and how many children they will have. That is the unique right of every woman.
Genital mutilation is one of the most abhorrent violations of this right of self-determination, and we must do everything to ensure that, firstly, this does not occur in the European Union and that, secondly, this inhuman practice is brought to an end as far as possible globally. We sometimes appear to have made greater progress in developing women's rights in Europe than other regions have. We have had to fight hard for all these advances, and there is still a lot to be done.
Where, for instance, have we ensured in the Union that we are paid the same for identical and equal work? Nowhere in Europe! And where in Europe has male violence towards women been eradicated? Nowhere! Male violence towards women is a phenomenon which, according to Union-wide independent studies, will befall every third or fourth woman once in her life.
That is why I most urgently appeal again to the Commission and the Council and call upon them to act. 1999 needs to be declared European Year against Violence towards Women, and it must, as Mrs Bonino has explained, be launched as a Union-wide campaign of zero tolerance towards violence within the Union. We will need to have requested this ruling in the Council of Ministers and have implemented it by 30 June, or else the deadline will have passed. Budgetary or other reasons should not be allowed to get in the way where the well-being of our women and children are concerned.
The European Parliament has sided with the oppressed. We should not remain silent. As long as equality between men and women is not a universal reality, democracy will not really be in force.
Mr President, during the February part-session we adopted a resolution to indicate our solidarity with the women of Kabul; these Afghani women are deprived of the most basic human rights by the obsessed men of the abhorrent Taliban regime.
I would like to thank Mrs Bonino for the "flower for the women of Kabul' campaign; it received a great response in the European Union and beyond. I hope it has made the Taliban regime realize that it must reestablish the fundamental rights of women and allow the dispatch of humanitarian aid without discrimination. The women of Afghanistan must know that we are suffering with them, but also that we are fighting so that they can regain their right to live a life worth living.
The campaign which we are running to bring the distress of Afghani women to public attention should not blind us to the fact that thousands of women throughout the world are the victims of discrimination and mutilation, particularly in regions where fundamentalist regimes are in place. And let us not forget what happens on our own doorstep. Doubtless the policy of equality in the Community which has been developed since 1975 has greatly helped to eradicate the most blatant discrimination in terms of salaries, social security and access to employment. But this does not detract from our disappointment at the lack of follow-up provided by the Commission to own-initiative reports from the Committee on Women's Rights adopted by Parliament, which contain requests and proposals aimed at putting an end to the discrimination suffered by thousands of women within our Union, especially by those women who carry out unpaid work. For example, we have called for a Community initiative aimed at introducing in all Member States a ruling which provides for the separation of pension rights in cases of divorce. This would ensure that women who have devoted twenty, thirty or forty years of their lives to family duties and children's education and who are all too often destitute in the event of divorce are not left without proper social security provisions. We have called for a status for spouses of freelance workers in the framework of an amendment to the directive of 1986. We are disappointed that the Commission's programme does not take these longstanding proposals into account and we would reiterate them today.
International Women's Day should not be an excuse for making flowery speeches. We expect permanent and appropriate measures, particularly through positive actions, to promote the situation of women in our society.
Mr President, every year we celebrate Women's Day and every year we come to the same sad conclusion that equality, if it exists and where it exists, concerns a minority of women in the world. For the majority of women even the most basic human rights are an unattainable goal, for the simple reason that they were born women.
This year we decided to dedicate Women's Day to those women who are oppressed by religious fundamentalism. It is therefore not by chance that we should be paying particular attention to the unprecedented oppression that is taking place in Afghanistan: the women held by the Taliban are in the worst position of all. For this reason, the initiative of the Commission is worthy of our congratulations. Mrs Bonino also deserves our congratulations for the very fine poster she produced for the occasion.
We spoke at length about these women during the previous part-session. Bearing in mind their hardship and the fact that we must never cease in our efforts to help them, we must not forget that a great deal still needs to be done for the women who live in more developed societies, where religious fanaticism, imported or not, is nevertheless very real. In addition to this fanaticism, the exploitation of women by international crime networks and the violation of basic human rights against women who, for a variety of reasons, are more vulnerable and unprotected than others, are events which still occur throughout the world, and we must not forget, in my opinion, those regions of our planet where women are not allowed to go on living, simply in order to solve the problem of overpopulation.
There are very many women for us to think about today. We must think about the women who have become refugees of the recent wars. We must think about the women who are threatened by exclusion, by unemployment and by poverty, and all those women who are unfortunate enough to be treated as unequal. We must continue to demand again and again, perhaps monotonously, what is self-evident to all, that is, basic human rights, which are women's rights too.
Mr President, women's rights are human rights, and therefore universal rights, and all women derive rights from these, whether they live on European Union territory or not, and whether they are Member State nationals or not. The international community, including the European Union, has made moving statements about this. But what can and must we, the European Union, the Commission, the Council and the Member States do to actually implement these paper tigers, these paper rights, these statements of principles? My group, the Liberal group, is presently focusing its attention on nonEuropean Union nationals.
Firstly, as regards non-European women living in the European Union, I think it is essential that the Commission and the Member States pursue a much more active and much more accessible education and information policy on what their rights are. These non-European women who live within the European Union must be actively supported in putting their rights into practice. This means a ban on sexual mutilation in Europe and the enforcement of this ban, but it also means that they should receive the same treatment Member State women are entitled to, and that these rights should be asserted in all areas.
Secondly, in terms of the many millions of women outside the European Union whose human rights are being violated, Mrs Bonino, what would the Commission do without you? I need say no more, we totally support your initiative. The women of Kabul are a metaphor for all countries in which human rights are violated. International political pressure is needed, in particular towards the fundamentalist regimes, and, Mrs van Dijk, it is not just to do with clothes, that is too narrow a view, nor is it to do with the Koran, it is to do with the interpretation of the Koran.
The Commission, as Mrs Bonino pointed out, must use its powers much more consistently. You would like to do so, but we would like the entire Commission to be permanently behind it. This means consciously and critically putting to the test the human rights clause in the association agreements, and to draw the necessary conclusions from this. The same goes for development cooperation. Mrs Bonino would support this, but I would like the entire Commission to do the same. I think Mrs Bonino could use a great deal of support from Parliament to turn fine words into practice, so that human rights are actively asserted, both in association agreements and in development cooperation, otherwise we will just keep on talking and no one will take the slightest notice of what we are saying.
Mr President, Mrs Bonino, I am very pleased that you are here today because we have a lot to thank you for. Your work helped to ensure that all of us in the European institutions had a very positive, very active attitude towards the celebrations on 8 March, and that the public all realized that the denial of rights to women in Afghanistan is a denial of rights to all the women of the world.
Anyway, I wanted to say that here in the European institutions we are still experiencing difficulties and this year, once again, we are seeing that the problems suffered by women in matters relating to work still amount to a lack of rights. Furthermore, domestic violence continues to be a blot on our society, which also merits some self-criticism.
Since I have barely a minute's speaking time, I especially wanted to say to you, to the Committee on Women's Rights and to all the Members of the European Parliament, both male and female, that we should work to make 1999 the year against violence against women. Because if, by commemorating a single day, the European institutions have made society come to that realization and support us in our defence of women's rights, then I think there will also be a lot of public support if we manage to designate 1999 as the year against violence against women. Since we need to keep on fighting, that is an appropriate objective.
Mr President, first of all I would like to say how pleased I am that after all these years Women's Day has taken on a real importance; this is an important step forward from some time ago. Remember the half smiles, the scepticism, the derision with which it was greeted back then. Have those working women won at last who, on a certain March 8, marked in history with their sweat and blood the day to day fight of women?
Unfortunately, despite obvious advances and considerable efforts, we note the inadequacy of the results so far which, in come cases, are the exact opposite of what we were hoping for. Sadly, there is a long and familiar list of the ill-treatment to which women are subjected nowadays. The European Union must continue to fight on a daily basis for the respect of the equality of rights, even within its own territory. This is why my group strongly supports the compromise resolution which has been presented today.
I think we ought to use Women's Day to place the emphasis on the fight of some women who are particularly in need of our active support. Here I am referring especially to the women in Afghanistan. In this respect, I would like to pay tribute to and thank you for the remarkable work which you, Commissioner, are leading on behalf of the women of this country to restore their fundamental rights. I would also include Algerian women and their exemplary fight, and I do not want to forget the women of Kosovo, who came out into the streets yesterday to protest against the repression which they are suffering at present. In addition, allow me this display of chauvinism in paying tribute to the Corsican women who rose up with courage and dignity against the terrorism which is still rife in that region. There too, the women expressed the need for enlightenment, hope and freedom, which are as universal as human rights which, as everyone knows also encompass women's rights.
I have received six motions for a resolution pursuant to Rule 40(5) of the Rules of Procedure.
Madam President, women are the victims of many forms of violence, either invisible and silent, through pressures, threats or dependence, or glaring forms of violation, aggression and total oppression. There is an ever-present terror experienced by women when they witness violence inflicted on themselves, on their children and on the elderly, so often without even knowing why! Their lives, and the lives of their loved ones, are constantly threatened, although they have never done anything to deserve it, and can do nothing to prevent it. We must do all in our power to condemn this situation, and particularly what is happening to the women of Algeria, Afghanistan, and Timor, so distant and yet so close to our hearts. We must be the voice of the women who have been denied the right to have a voice.
I asked Commissioner Emma Bonino to lend me the cloak that the Afghan women are forced to wear as they live their daily lives, so that everybody here may see with own eyes the nature of the prison in which women are forced to confine themselves. Putting on this garment made more of an impact on me than any number of speeches. I felt like a prisoner, isolated although surrounded by people, looking out onto the world through bars, able to see no further than my own feet, with barely enough air to breath, unable to move my arms far enough to write the words that I am reading to you, unable even to make the woman's natural gesture of picking up a child in her arms
We must cry aloud: free these women from this prison, from this torture, from this violence! Our cry of alarm, our solidarity, our friendship must reach these women. They must know that they are not alone. They have been deprived of everything: the right to study and to teach, the right to health care, the right to a free and responsible job, the right to respect as individuals, the right to live freely and in peace, even the right to see and breathe freely. No human being can remain silent in the presence of this inconceivable violence. We certainly will not, and we will do all in our power to designate 1999 the year against violence towards women.
Madam President, human rights are the foundation of each national constitution and a major benefit for every man and woman. Yet at the end of the 20th century, the distance between professed intention and reality is still great, despite all the successes achieved. International Women's Day, which yesterday saw not only women take to the streets, but also a substantial number of men, including myself, has focused attention on Islamic fundamentalism.
The joint campaign launched by the European Parliament and the Commission 'A flower for the women in Kabul' condemns the reign of terror in Afghanistan, in which women - as we saw today - are robbed of their personal dignity and status. They must wear veils. Their view is limited by a guard of fabric, as if they were looking through a cage. They have become second-class citizens who are no longer able to express themselves publicly, and Afghanistan was once a progressive country!
They are no longer allowed to practise their previous activities as doctors, teachers, members of parliament. The Islamic regime has degraded women to second-class citizens. You, Madam Commissioner, have experienced it first hand. Our respect and all our sympathy goes out to you. We will do our utmost to mobilize international publicity against the Taliban regime and conduct a sustained campaign.
Nor let us not forget today that the idea of equality has still to be realized in Europe. A start has been made through the directive regulating the burden of proof in questions of discrimination, the new equality article in the Amsterdam Treaty and the Marshall judgement supporting women in promotion. The advancement of self-assured women is unstoppable. The support for women at the Luxembourg summit is a good basis for further integration in professional life, yet picking up a career after child-caring is still a vital problem. Careers at management level are the exception, and we are miles away from equal payment for equal work.
Hence, 8 May is an incentive to implement the concept of main-streaming in all areas of society. If I had one wish, it would be that in May the flowers for the women in Kabul blossom in full view throughout the world, in both the western and the eastern hemispheres!
Madam President, yesterday thousands of women and several hundred men, so I believe, were out in Sweden's towns and cities supporting the campaign 'A flower for the women of Kabul' in various different ways. On the same day there were almost as many who lit candles for women who had died during the year either from injuries caused by or directly at the hands of men who claimed to be the people who loved them most in the world. I therefore agree with Mrs Gröner and others who have said that we would convince both the women and the men in the EU that we must also carry out a campaign against violence against women in the European Union.
Madam President, I would also like to thank Mrs Bonino wholeheartedly for her work on behalf of the women in Kabul. Not only has she finally put the spotlight on the women in Afghanistan, but she has given International Women's Day a new impetus, and made the women's movement stronger than before. You said yourself, Madam Commissioner, that Afghanistan was a symbol of the suppression of women throughout the world. So I presume you will not mind us expressing our particular sympathy towards the thousands of women in Algeria who for years have been the victims of barbaric rapes and massacres by the fundamentalist terror groups of the GIA. These are religious fanatics, not ordinary Muslims, who, through the massacre of more than 80 000 people, including many women, children, and elderly people, want to do away with peace and democracy in Algeria once and for all.
Violence is indeed the instrument of fanatics, of terrorists, but let us not forget that this violence is thriving in a country where democracy has been suppressed for a long time and which suffers from extremely high unemployment and great poverty. It is a country where a large section of the population is not accorded any human rights, and I am referring here in particular to women, whose rights have been suppressed for years because, since 1984, Algeria has one of the most backward systems of family law. It degrades women, treating them like creatures without rights, wholly governed by their men and guardians and, for that matter, it contravenes international conventions which Algeria has signed, but does not implement.
There is a very broad movement of women's organizations in Algeria which is pursuing a non-violent battle for peace, democracy, human rights - and women's rights - and which is therefore opposing this family law, with exceptional courage. I hope we can count on you, too, Madam Commissioner, in this battle for Algeria, for Algerian women, for perseverance. Barbaric violence can only be fought when democracy is supported. But a democracy cannot exist without respect for human and women's rights. I think we should give our full support to this women's movement in Algeria.
Madam President, Madam Commissioner, Parliament has designated this Women's Day, on which particular attention is drawn to the situation of Afghan women. We express our solidarity towards the victims of this particularly extreme manifestation of discrimination which lends full weight to the designation of this day and to the struggle that gives it meaning.
However, although nothing must be allowed to detract from this solidarity, it cannot overshadow the need to be fully aware that Women's Day originated as a result of the working hours of female textile workers in New York and that, closer to home, other particular gestures of solidarity are essential, as in Portugal, where abortion is made a factor of the party political struggle, to the detriment of the rights of women in defence of the perpetuation of a situation that is unacceptable in legal, health and moral terms, with the hypocritical justification of moral principles that are declared to be unassailable.
The defence of women's rights is a struggle to be waged by all, men and women, and in all areas.
Madam President, 50 years since the Universal Declaration of Human Rights, too often women's rights have still not been affirmed, are still not being applied and are still being violated. More than three years since the approval of the Beijing action platform, should we be satisfied with the actions taken by the EU and its Member States with regard to European women and women throughout the world? Unfortunately, no!
It is not the fault of this Parliament, nor that of the Commission, that the fourth action programme which, while including the Beijing guidelines, does not have a budget that is able to finance the many, necessary initiatives planned by the women's associations in our countries, often in vain. In many countries, either the national action plans intended to make the Beijing platform into a national reality have not even been presented or the action has not followed the presentation.
The years go by and women continue to suffer various forms of violence, ranging from physical to sexual, including harassment at the place of work. Violent practices connected with cultural and patriarchal traditions continue. Discrimination continues over access to education, training and the world of employment, careers, access to justice, health services and playing a part in decisions. It could be said that some of this discrimination concerns women in developed countries and some concerns those in developing countries, but that is not the case, because it all concerns all women on the whole planet, even if we should remember that those most affected are women from poor countries, countries with violent dictatorships and countries at war.
To this depressing view we should add phenomena we are already aware of, but which have become of enormous numerical and social significance, such as trading in women for sexual exploitation, and the greatest problem of all, unemployment. There has been no shortage of initiatives and it is only fair to recall, as others have already done, the great undertaking made by Commissioner Emma Bonino, that has been made by the European Parliament and by national and international organizations, by women's associations in many countries, not only in the EU, in favour of Afghan women, as well as Commissioner Gradin's active undertaking against the trade in women for sexual exploitation, of which the victims are women in the southern hemisphere, but also European women and those from countries once oppressed by the Soviet Union.
Today, however, on the eve of the 80th anniversary of 8 March, we should tell ourselves, the Commission and the Council, that we need to do more to affirm and establish the principle that women's rights are the rights of human beings and should be interpreted, recognized and, at all costs, established as such.
Madam President, during the course of this century important advances have been made for women's rights, but there still remains a great deal to be done as regards gaining complete and total equality and recognition of their place in our societies.
So, in many countries within the Union, they must fight against discrimination at work, disparity of salaries and tackle unemployment and the uncertainty of work, which affects them in particular. They must also resist regular attempts to challenge the fundamental experience of controlling fertility.
I am delighted that demands for equality are on the agenda in France. This could prove to be a lever to firmly establish the desire for full and unrestricted citizenship for women and their access to the full range of political responsibilities.
The plight of the women in Kabul has shocked us all, and I welcome the initiative which the Commission has taken on this. Their situation provides a clear, if horrifying, illustration of the conception which the Muslim fundamentalists have of women. And again it is Islamic fundamentalism which is responsible for the rape and murder of courageous Algerian women. Unfortunately, the list of countries where women are looked down on and ill-treated is much longer than this.
It has been said that you can judge the degree of civilization by the situation of its women. This gives us a measure of the fight which is still ahead, far beyond the symbolic day of 8 March.
Madam President, once again everything seems to be conspiring towards helplessness. The institutions of the European Union are more and more coming to resemble some great machine carefully prepared to promote helplessness. Meanwhile, we in those institutions hypocritically split ourselves in two between our wishes, on the one hand, and the facts, on the other.
So, Madam President, remembering the case of Ana Orantes, the woman from Granada who was tragically burnt to death by her ex-husband, and in view of the scandalous statistics of male violence against women in my country, Spain, where there were 91 cases last year - far more than from ETA's violent acts of terrorism -, I wonder whether today's discrimination, today's hypocritical non-discrimination, is any better than yesterday's discrimination. It is also hypocritical - ridiculous even - that even at this stage we are unable to recognize discrimination in terms of salary. How is it possible that we can detect water on the moon, but cannot see that discrimination at work is tolerated and permitted in this hypocritical Europe, without us even acknowledging it? We agree to it. It is not allowed, but we prefer not to notice it.
Madam President, yesterday millions of women asked us to do something about it once and for all - to follow up our words with deeds.
Madam President, before we finish the debate I should like to bring to the House's attention the many women whose children have been abducted to countries where these women have no rights whatsoever before the courts. Many of them have lost their children for ever. This is an ongoing human rights issue and I agree with Mrs Larive that when looking at our relationships with many of the countries to which these children have been abducted, we must regard this as being one of the essential human rights.
The debate is closed.
The vote will take place on Wednesday at 11.30 a.m.
Sale of consumer goods and guarantees
The next item is the report (A4-0029/98) by Mrs Kuhn, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Directive on the sale of consumer goods and associated guarantees (COM(95)0520 - C4-0455/96-96/0161(COD)).
Madam President, ladies and gentlemen, where consumer goods are concerned, we have a single internal market. In 2002 we will have the euro in the majority of EU states. This will allow consumers to make price comparisons much more easily. Teleshopping, cross-border mail ordering and Internet selling could all profit from this. However, according to a survey, consumers generally have reservations about purchasing goods outside their own country because they fear problems, should a product be defective. This fear is completely justified at present. Within the European Union, not only does the statutory guarantee period vary in length, but the concept of a defective article is also defined differently. Both the legal claims for remedying a defect and the terms for claiming on a guarantee are not standard.
The Commission has highlighted the differences between the Member States in its Green Paper 'Consumer Goods Guarantees and After-Sales Service' . In a resolution on the Green Paper, the European Parliament has called on the Commission to produce a draft directive for the minimum harmonization of the statutory guarantee and for a legal framework for the commercial guarantee. Mrs Oomen-Ruijten was the rapporteur at the time.
The proposal put forward by the Commission is to be welcomed from the consumers' point of view. It provides for the minimum harmonization of individual state provisions for the statutory guarantee and greater transparency with the commercial guarantee. This statutory guarantee should be for two years. During the first year consumers can choose between four types of redress which they can assert with the vendor: free repair, replacement, reduction in purchase price or cancellation of contract. In the second year, they have only the right to free repair or a price reduction.
As rapporteur, I have said from the outset that this freedom of consumer choice is too consumer-friendly and unreasonable for retailers or manufacturers. Many consumers would not have defective products repaired, but instead choose an alternative product or cancel the transaction altogether. The retailers would then be effectively sitting on virtually new, used goods, which would have to be sold as second-hand products. Hence, both the advisory committees and the main committees are proposing a hierarchy for the two-year guarantee: free repair without depreciation, if sensible and feasible, a replacement if repair proves to be neither sensible nor feasible, and should both not be possible, cancellation of contract or reduction in purchase price.
This proposal should help to remove the serious reservations normally expressed by the retailers. Therefore, false cost accounting should no longer end up with the elected representatives, as has happened again today. With the greatest sympathy for certain representatives of industry, some of whom have even furnished us with a complete voting list - another novelty since presumably parliamentarians are not considered capable of independent thought -, the consumer has a right to a defect-free product. You almost get the impression that defective products are the general rule.
The draft directive also applies to second-hand goods. Automobile clubs have welcomed this. The Committee, however, is proposing that buyers and vendors should be able to impose contractual restrictions on second-hand articles. I have one other point: most Member States want second-hand goods to come under this directive because so far this has been the case under national law. Affected parties have also criticized the fact that the manufacturer's public declarations are also included in the defect definition. In my opinion, this is only right and proper since it is often the statements in advertisements that cause consumers to purchase a particular product.
The Commission's proposal assumes that any defect that occurs in the first six months after parting with the product must have been present at the time of sale. This is only of limited application, however, if the vendor is able to prove the contrary. Hence, the buyer may not, as is sometimes suggested, complain about his canvas shoes five months after buying them because these have since developed a flaw through wear. Nor can I present the glaring crack in a new expensive vase that was there when I bought it as a fault some six months later.
I would ask critics of the directive to consider that, in contrast to the commercial guarantee, claims under the statutory guarantee can only be made if a lack of conformity with the contract was evident at the time the product was surrendered. The same critics should also kindly consider that the internal market has brought suppliers great benefits, while the consumer still needs to make up for lost ground. I am of the opinion that consumers have a right to expect that the statutory guarantee claims are not dependent on the country of purchase, but instead that they have the same minimum rights across the Union. The directive should lead to a balanced relationship between suppliers and buyers because consumers in many Member States, including my own, are better placed through it and consumer confidence in cross-border purchases is enhanced. In this sense, the proposed directive represents an important step towards increasing the level of consumer protection in the European Union.
Madam President, ladies and gentlemen, I share in principle the opinion of the rapporteur, who has told us that this directive is basically pointing in the right direction. It means that we will be able to coordinate an important area in the European Union, which is also crucial for the smooth-functioning of the single market. I am thinking of the problems experienced in the area of cross-border traffic, where today a customer who lives in Germany, say, but would like to shop in the Netherlands or Belgium, is not so certain which rights he has as a purchaser in these countries. To this extent, the directive is a genuine contribution towards achieving harmonization.
I do not wish to deny either that I am sympathetically disposed to the possibility that, through us now getting this European legislation, the debate surrounding the law of contract, which for some time has been dormant, will start up again, in my native country of Germany as well. Nevertheless, I am of the opinion that this proposal which the Commission has made is unbalanced in a lot of aspects. Hence it will require the necessary changes being made by this Parliament. This particularly affects - Mrs Kuhn has said so - the question of maybe limiting the right of option.
Under the Commission's proposal, it is theoretically conceivable that, for example, a buyer might buy a car, drive around for months in it, clocking up some 50 000 km, park up and claim once there is damage to the engine, ' I'd like to have a new car, please.' That would be unreasonable, without question, since such an expensive item normally should be repaired first.
Let's take a second, reverse scenario: I buy a hair dryer for 30 marks in a cut-price supermarket. According to the wording of the directive, in theory the consumer could insist on the hair dryer being repaired eleven months later. That would be absurd, too, because such cheap products are not repaired but replaced. That is why I actually think this change in the right of option is crucial.
I also believe, and this is a proposal from my group, that we need to provide exemption clauses for the low-grade products sector as well and not just for second-hand goods. I do not consider it prudent of us to create a directive at the end of which is the possibility that certain low-grade products might need to be raised so much in price in order to cover the risks incurred by the warranty. Ultimately that would be a disadvantage for the consumer. That is why we will also be requesting through an amendment that the low-grade products be included in the exemption provisions that allow this to be circumvented.
We have problems too with the manufacturer's liability decision made in the Committee on Environment, Public Health and Consumer Protection. We refuse to go along with this as the Group of the European People's Party. It failed to meet with support in the Committee on Legal Affairs and Citizens' Rights, too. On the question of shifting the burden of proof, we have come up with a solution in the Committee on Legal Affairs and Citizens' Rights that is better because it does not envisage the drastic ruling of the directive, from which there is no possibility of deviating, even in cases where injustice has occurred.
Against the background of the changes I have partly addressed - there are more amendments in the motions file - we are nevertheless of the principled opinion that this directive is heading in the right direction and therefore support in principle the Commission's proposal, albeit with the corrections which I have outlined and which proceed from our amendments.
Madam President, my group warmly welcomes the fact that this directive is now at long last before Parliament, and congratulates our colleague, Mrs Kuhn, on the sustained work she has put in to achieve a desirable result.
This proposal will give a minimum standard for sale of goods right across the whole of the single market. With a fair wind, it will come into effect by the time that the final fruition of that single market is achieved with the currency reforms at the end of this century. If that is so, consumers will, for the first time in all Member States, have the opportunity for redress and restoration of what properly should be theirs, which all too often is denied them.
In the 1993 Green Paper on guarantees and after-sales services, this Parliament called on the Commission to present a proposal for a directive. We are extremely glad that this has now come before us. In my own country the legal provisions are already running strongly in this direction so under the UK presidency there will be a mood to move to bring this into law very quickly indeed. We have found over the past six years that in trans-European transactions, which are now becoming an increasing part of our intra-Community trade as individuals, 70 % of cases brought concern faulty products. 52 % of consumers mention the difficulties they encountered in exchanging goods or having repairs done as the main barrier to purchasing goods across borders. Far more people quoted that, rather than language difficulties, as a reason. Surely, therefore, something is wrong.
Mrs Kuhn has done a remarkably good job in addressing this issue, with the Committee on the Environment, Public Health and Consumer Protection, to look at ways in which compromises can be found. We have a reasonable compromise now over the length of time of the guarantees. One year is not long enough, and those who propose five and six years are unrealistic. They were voted down and the reasons will no doubt be put once again by Mrs Bonino.
We believe in a hierarchy of remedies which is rational. A hierarchy of remedies which is rational, of course, attempts to maintain and protect the rights of the consumer whilst at the same time not burdening the seller with entirely unrealistic propositions, like having to replace a motorcar which is brought back with a few scratches after a couple of months on the road.
The wording of Amendment No 45 is actually better than EMAC 9 - the amendment which was adopted in the Environment Committee - because it sets out a form of words where the natural economic interest of both the buyer and the seller must coincide if the hierarchy of remedies must mean repair rather than replacement. It also looked again at the question of the timetable for a rescission of the contract or a reduction in price.
There are one or two things where I think we need further time and perhaps further consideration. This is, after all, only the first reading. One is the question of second-hand goods. There are areas where this directive ought properly to apply to second-hand goods and areas where we can all see, despite all the complaints in this field, it would be inappropriate to apply the full rigour of the directive as though the goods were new.
My last point is that, on consumer information, the area where industry complained bitterly about offices being set up in each Member State, we think we have found an appropriate amendment which suggests exactly the right level of information which the consumer needs state by state.
Madam President, I would like to start by thanking Mrs Kuhn wholeheartedly for the excellent way in which we have been able to arrive at a satisfactory result for this directive. I hope that our cooperation will last until the vote on the first reading tomorrow, because our group sees major advantages in this directive. The consumer will become a major player in the market. This is necessary if we believe there should be an internal market which should ensure that the consumer is able to buy products throughout Europe, and that there should be a service attached to the products he buys.
Our group recognizes this, but when I say that the consumer should be a major player in the market, this does not mean that we should start laying the burden disproportionally on small and medium enterprises. That is why we have tried to improve some aspects, in particular with the amendment to Article 3, Clause 4, where we are introducing a hierarchy in the way the consumer can claim or recover his losses when his agreement is broken. I believe that with this hierarchy we have solved many of the problems for small and medium enterprises.
This means, and a journalist has asked about this, that with respect to the hierarchy, we have removed some rights from the original European Commission proposal. But I can back this up, because it means that we have ensured that the ecological, energy-consuming, throw-away economy which we would end up with if people just took everything back, is removed from the draft in Amendment No 45. I therefore believe that from an energy and environmental point of view, we have achieved something with this amendment, but that it is also good for small and medium enterprises.
It is a heavy burden for small and medium enterprises that when selling goods to consumers from abroad, they have to produce whole lists for the consumer in case they want to make a claim. I therefore ask Mrs Kuhn if we could have another good look at the amendments on that front. We would in any case advise you to vote against.
There is one problem: the trapped small retailer. The trapped small retailer, who might be dependent on products delivered by the manufacturer in a faulty condition, or with faulty information, must be helped. I think that, when the amendment to this section, Amendment No 31, is supported by this entire House, we will have a solution to these problems.
Reversal of the burden of proof. The text as it is before us might pave the way to abuse, and I therefore think that the amendments submitted by the Committee on Legal Affairs and Citizens' Rights is much better. Mr Lehne has already mentioned this a short time ago.
Then there is the issue of the second hand market. We would like our amendments to be taken over. We would like second hand goods to be included in the directive, but in a reasonable form. This means that when you pay a high price for a car, you should be able to get a guarantee. An organization such as BOVAG in the Netherlands would concur with such a view. Let expensive goods come under the scope of the directive, but allow for exceptions.
I have a few more amendments of which I would like to ask the Commission, Parliament and other groups to have a look at. I am referring to Amendments Nos 6, 8, 9 - I am using the Dutch text - 22, 25, 28, 29, 34 - I just mentioned these, 35, 36, 37, and the new amendment replacing Amendment No 41. If this can be arranged I believe we will have a decent text which will show us in a good light to small and medium enterprises, but also most definitely - because that is who it is intended for - to the consumer.
Madam President, there are provisions in the Consumer Credit Act (1995) which ensure that consumers are made aware of the nature and content of any credit agreement or financial accommodation which is advertised by banking institutions.
In addition, advertisements of consumer credit must contain details of any charges additional to payment of capital and interest; a statement of any security which may be required; a clear indication of any restrictions on the availability of credit and the cash price of relative goods and services; the total cost of credit; particulars of the number, amount and timing of instalments; the amounts of any deposits and the number of any instalments which must be paid before the delivery of the goods. The content and requirements relating to credit agreements are defined and set out in the legislation. Consumers are able to assess any agreement before they enter into it and are made aware of the type of agreement involved: for example, hire purchase and hire agreements etc.
In the light of the forthcoming commencement dates for our economic and monetary union, all these provisions must be analysed, reviewed and updated in the context of future banking transactions for the Irish and European consumers. From 1 January 1999 all non-cash transactions can be carried out in the euro denomination. Mortgage-holders and those consumers seeking mortgages at a future date must have confidence in the terms they are given in the new euro denomination from national and European banking institutions.
I congratulate Mrs Kuhn on her report.
Madam President, ladies and gentlemen, the Liberal Group is in favour of harmonized rules on after-sale guarantees, but is a little disillusioned with the Commission proposal, and for the following reasons. Firstly, for the time being the problem of the internal market will not have been completely resolved for the consumer.
Secondly, the proposal will lead to additional costs for shopkeepers, costs which are disproportionate to the protection of the consumer. At the same time it could result in job losses in the labour intensive repair services sector.
Finally, it will cause more waste, and this while the Commission is working on a document on competition in the recycling sectors. In this document it apparently expresses its concern about the scrapheap of electronic equipment.
In order to arrive at a transparent and balanced piece of legislation, my liberal colleagues and I have drafted a few proposals, first and foremost with respect to means of redress. My group cannot agree that a consumer, in the case of a fault in the purchased item, is given four means of redress. We therefore propose a hierarchy. In the case of a fault the vendor is obliged to repair the product to full working order within a reasonable period. How this is done is his business, as long as he guarantees that it is the quickest and most efficient method, and as long as the customer is satisfied. If this fails, then the consumer has every right to demand a price reduction or the cancellation of the agreement.
Secondly, the consumer should be able to turn directly to the manufacturer in three instances, namely when the vendor is located abroad, has ceased trading, or when he cannot be reached. I am referring to our Amendment 25 which was approved by a large majority in the Committee on Environment, Public Health and Consumer Protection.
Finally, we believe second hand goods should be excluded. They do not belong in this directive. We would like a clear and explicit exception for these goods, but do not rule out that they will be subjected to separate regulations at a later date.
Mr President, ladies and gentlemen, our group wants to work towards a clear and balanced text, which not only benefits the consumer, but also employment, business and the environment.
Madam President, ladies and gentlemen, we welcome the draft directive from the Commission in so far as it envisages at least a two-year guarantee. That is a step in the right direction, but it is not enough. It would be an improvement for countries at the bottom end of the EU like the Federal Republic, which only provides for an extremely short warranty period of six months. But what we want is actually a breakthrough to sustainability in production, and that is why five years would be better in our view. We need to get away from the disposable product mentality and the short life of goods and move towards sustainable production.
Manufacturers and distributors should not be released from responsibility either. I have absolutely no sympathy with all the whining and whingeing letters we receive from industry. Industry is always telling us it is prepared to accept responsibility. I think manufacturers and distributors need to be called to account.
We therefore need to stem the flood of rubbish and demand a longer life for products. That is why we have introduced an amendment providing for a 5-year guarantee, so as to finally achieve this breakthrough to sustainability. This also enjoys the support of Finland, by the way, which makes it clear that even in the Council of Ministers there is support for sustainability in production.
We want to see that both the average life and the rate of consumption of products is disclosed with the manufacture and use of the product. It is quite clear to us that repair must come first. We want to put an end to the wasting of resources and create an incentive for curtailing production of non-recyclable goods. We believe that with this directive the European Parliament needs to come clean at the vote tomorrow as to just how serious it is about sustainability in production.
Madam President, most Member States already have some legislation on guarantee periods and consumer rights, but it varies considerably. Now that goods are produced and consumed on an increasingly international scale it is high time we had harmonization and consumer protection. We therefore support the drawing up of a European directive on after-sale guarantees. Each time a product is found to be faulty, the question will arise: was it already faulty or did the user break it? In practise it turns out that it is sometimes impossible to answer this question. Sometimes the consumer will lie. He knows he was responsible for the defect, but acts dumb. In such circumstances should an extensive procedure be undertaken to establish proof? A company will not want to do so if it concerns a relatively low-cost item. Sometimes the fault was already present at the time of purchase, or occurred shortly afterwards through no fault of the consumer. It is clear that an arrangement must be made to indemnify the consumer.
But the first case is of course the most difficult. The report by the Committee on the Environment, Public Health and Consumer Protection clearly takes the side of the consumer when it comes to burden of proof. He is not to blame. This comes back to an imbalance in power between buyer and seller. We back this choice. It will occasionally lead to an increase in cost for the manufacturer. But on the other hand a good reputation will benefit him, both with respect to the product and to his service. Nothing is better advertised than the quick replacement of a product. I am therefore not terribly impressed with the many letters from the business lobby saying that it will all be so expensive and that in the end the consumer will have to pay more. The shopkeeper will need right of recourse which he can use to recover his costs from the manufacturer. If the legal guarantee is used too often to make claims, then there must be something wrong with the product. We can therefore support many of the amendments in the Kuhn report.
Madam President, the draft directive before us is an example of how standardized, trans-European rulings can antagonize the people and shake their confidence in the Union. Open borders and an open market demand uniform consumer protection guidelines. This also applies to the buyer's statutory right to protection from defects in acquired products, in short to a standardization of warranty law.
However, if a proposal for a directive is presented, as it is here, where the periods within which the seller is liable for defects in his product are quadrupled - as in the case of Austria, for example - this is hardly indicative of great tact and sensitivity. There is little fine feeling too in the arrangement planned for allowing the consumer a free option in the first year of warranty between repair, price reduction, rescission of contract and replacement.
It seems reasonable to suppose that, in the majority of cases, the buyer will prefer to receive a new product rather than have the old one repaired, a solution which, we believe, is neither economically nor ecologically sensible. And if one brings the proposed change in the burden of proof into the equation, i.e. the supposition that the fault was already present at the time of purchase, this overall arrangement represents an increased burden on the small and medium-sized enterprises in particular, who would in no way be in a balanced position in relation to the improved consumer protection brought about by this change.
It is precisely in today's difficult employment situation that this additional imposition is not acceptable and will in the long term reduce the number of consumers protected. We therefore share the opinion of the Committee on Economic and Monetary Affairs and Industrial Policy, of waiting for the study into the impact of this directive to come out, which has been commissioned due to the contentious nature of the subject matter. There is no reason to be overhasty in approaching this issue. It would do the cause more harm than good.
Madam President, I do not have a script, just two observations. There is no competence of the European Parliament for coordinating civil law. There is no coordination taking place, as it happens. Only minimum standards are being set down, i.e. we will probably be left legally with a patched-up job. Where then is the coordination that might perhaps be still justified? I do not believe, incidentally, that within the European Union of the single market there has ever been a cross-border purchase made or omitted simply because another warranty system operates in the other country. That is an utterly ridiculous assumption.
One other word, on the shift in the burden of proof, since I cannot say more about the substance. This has become something of a magic formula: ' shift in the burden of proof.' It is quite clear that we can do nothing to change the facts of the matter, namely that the one who asserts a claim has to prove the facts justifying the claim, and a reversal in the burden of proof can only come into it if the one making the claim has absolutely no access to the information justifying his claim. Only then can shifting the burden of proof be considered. This clearly is not the case here. This shift in the burden of proof means that fundamentally the seller can never produce the proof. He took his iron that was all packed up down from the shelf and gave it the customer - and then three months later he is expected to prove that this iron was in order. Legally this is rather suspect.
Madam President, in the internal market the consumer is free to obtain products and services from other Member States, and he sees this as one of the biggest advantages of that internal market. But an important obstacle stands in the way of his being able to enjoy this freedom fully, namely uncertainty about after-sale guarantees, and about what he can do when a product he bought turns out to have hidden defects.
I welcome a proposal for a directive to harmonize a number of things in this field. It is also positive that this directive offers the consumer a high degree of protection. But a degree of protection is not the same as absolute cover against a host of things at the expense of something similar. Consumer rights must also be economically and legally justifiable. Sadly, this balance is lacking in several places. It is lacking where the Commission systematically gives the consumer complete freedom of choice as to the means of repairing a defect. It is also lacking where there is resolute reversal of burden of proof. I fully agree with the comment made by Mr Rothley on this issue; on both fronts it is necessary for some serious adjustments are made.
But unfortunately the lack of balance is reinforced by some of the amendments submitted by the Committee on Environment, Public Health and Consumer Protection. I would mention only Amendments Nos 6 and 34 on the contact addresses in the other Member States. In our group we are really amazed at the misjudgment of the economic and legal reality as far as distribution in the internal market is concerned. But, if we think it is good we say so, too: Amendment No 31 receives our approval. This amendment should prevent the seller, often a small or medium enterprise, being squashed between the devil and the deep blue sea, between a non-reducible liability towards the consumer on the one hand, and liability shifted onto him because of the supplier on the other. We insist that the seller's right of recourse can be exercised effectively, and we would like to emphasize this as one of the essential conditions for our ultimate approval of this resolution. Balance does not stand in the way of a high degree of consumer protection. Let us use this notion as a starting point for consultation between the groups so that we will arrive at consensus.
Madam President, let me first of all make it clear that I am not at all enthusiastic about this proposed directive, neither as presented by the Commission nor with the proposed modifications of the Environment Committee. Even if the Environment Committee's policy document appears to improve on and clarify some points, there are nonetheless many uncertainties and problems remaining in relation to the consumer, the seller and the Danish legal tradition in the area of the Sale of Goods Act. It is worrying when even someone who is not a lawyer is able to find several unclear formulations and other problems in the text. What, for instance, is 'appropriate after-sales service' ? Moreover, these proposals for a directive appear excessively intrusive as touching the Sale of Goods Act, which, indeed, lies at the heart of transactions. We have vastly different trading cultures in the various nations of Europe and therefore, in my view, this is not an area that either can or should be legislated on. Incidentally, the proposed directive does not solve the problems the consumer experiences with cross-border transactions. There are huge gulfs separating consumers and sellers in different countries, both in terms of geography and in terms of language. Therefore, it could be asked whether harmonization serves any purpose whatsoever and whether it will have any effect on this area. I am, in fact, against the idea of harmonization for harmonization's sake.
Here and now I can only point out one single specific problem of the policy document, that is, the rights of the consumer in the case of defects or deficiencies. The proposal of the Commission is completely unacceptable on this point. It would be horrendously expensive if a large number of consumers required agreements to be waived when not strictly necessary. And at the end of the day, these costs will have to be borne by the consumer. Moreover, this is also completely untenable from an environmental point of view. Conversely, the proposals of the Environment Committee are unacceptable from the consumer's point of view. We are really talking about a right to repair and replace for the seller without taking into consideration whether this is a great inconvenience to the consumer. As a minimum requirement, the consumer must be given a choice where there are recurring defects, and the consumer should under all circumstances be allowed to opt for replacement rather than repair. Therefore, this motion should be rejected in order to allow us to achieve a reasonable sharing of the burden between consumer and seller.
Ladies and gentlemen, as you know, following the Green Paper published in November 1993, on 18 June 1996 the Commission adopted the draft Directive on the sale and guarantees of consumer goods.
The draft Directive seeks to guarantee for the consumer a minimum common basis of rights that may be exercised under identical conditions, irrespective of the place of purchase of the goods in the EU. This is simply to enable consumers and economic operators to make full use of the benefits of the single market and to guarantee a high level of protection of consumers' economic interests. It is somewhat surprising, by the way, to me at least, to note in this debate how consumers are regarded as irresponsible or incapable of understanding what something reasonable is, or of being consumers, i.e. citizens who, as described here, should benefit or want to benefit from knowing what's what.
If we want to talk of a balance between industry and consumers, frankly I would not want to waste more time explaining to this House where the balance lies between the producer or the seller and the consumers. Without any desire to always want to regulate everything, we are simply talking about establishing minimum rights for European citizens and consumers, equal for everyone, irrespective of the place where the consumer goods in question were bought.
In November 1996, the Economic and Social Committee gave a favourable opinion of this proposal. However, I have heard references to high costs echo in this Chamber. You are familiar with the final report on the study which the Commission has begun on the economic impact of this proposal, which has been forwarded to the Parliament in its provisional and final versions: you can all see that these costs are not so huge. However, the Commission would like to point out that the consumer's trust is of value to the seller, and is specifically of value in a competitive market, so this value probably merits investment in some cases.
With regard to the amendments being discussed and voted on, I would like to congratulate the rapporteur, Mrs Kuhn, for her work, because I believe it is thanks to her work that the Commission can accept many of the amendments drawn up by her. To be more precise, the Commission can accept Amendments Nos 7, 8, 9, 11, 14, 15, 17, 19, 20, 21, 23 and, if Amendment No 46 is not accepted, No 29; it also accepts Amendments Nos 30, 32, 35, 36, 37, 38, 42 and 45 and Amendment No 46 as an alternative to Amendment No 29, as I said earlier.
Amendments Nos 12, 16 and 40 will be accepted provided there are amendments to the wording, while Amendment No 33, in the Commission's opinion, requires a fundamental change. With regard to Amendments Nos 41 and 54, the Commission accepts their logic and accepts them provided there are a few amendments to the wording.
Finally, Amendments Nos 2, 13, 24, 26, 31 and 41 will be partially accepted.
I would now like to make a few comments on Amendment No 45, which seems to me to be the key factor in this debate, to emphasize the importance the Commission attributes to the possibility of giving the consumer a choice at two different levels in the hierarchical scale, enabling him to apply these rights: it seems essential to us that this choice should not be with the seller failing to observe the contractual obligation to provide goods as stipulated in the contract, but rather with the consumer. For example, if I bought a camera for a trip and I find there is something wrong with it three days before the trip, there is no point the seller repairing it if the repair will take three weeks; in this case, it seems logical to me to demand a replacement before leaving. The same applies to a whole series of other examples we can give.
The British Presidency intends to reach a political agreement at the end of the "Consumers' Council on 23 April. The Commission, for its part, will endeavour to present an amended proposal to the European Parliament and the Council on the basis of Parliament's amendments, according to the procedure I have just described. Finally, I hope that this legislation, which I consider important, will make fast progress to enable the European Commission to establish a key aspect of the single market and consumer protection.
That concludes the debate.
The vote will take place tomorrow at 12.00 noon.
Green Paper on food law
The next item is the report (A4-0009/98) by Mrs Graenitz, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the Commission Green Paper on the general principles of food law in the European Union (COM(97)0176-C4-0213/97).
Madam President, Madam Commissioner, Commissioner, ladies and gentlemen, the Green Paper on the general principles behind food legislation in the European Union has, after lengthy discussion, been presented at a point in time which is marked by changes in the organizational structure of the Commission's services and in the economic debate. This became clear not only from the lengthy discussion I mentioned, within the Directorate-General concerned, but also through the fact that, whilst in the original version of the Green Paper the prime aim of legislation was formulated as being the free movement of goods within the single market, priority was given to safeguarding health and to food safety following the submission of the report from the BSE committee of inquiry and the assurances given in this regard by the Commission President, Mr Santer.
The priority of health protection is something that has greatly shaped our debate on food law from this time on. The principle is self-evident - for the European Parliament, for the other parliaments, in fact for every individual: each item of food legislation should guarantee that the permitted foodstuffs, including all additives and methods of production, are consistent with good health. This is a sine qua non, and it would seem unnecessary to keep stressing it.
Yet the events of the last two years have shown just how much the market relies on consumer confidence and how dangerous, and ultimately expensive, it is for all concerned to permit lax standards in food safety. Equivalence of procedure is easier to verify and calculate in the mechanical and technical field than it is when dealing with organic materials. So it is in this context I think that Parliament -we will be having a further debate on this area tomorrow -welcomes the amendments to Articles 129 and 129a adopted in Amsterdam, and I hope that ratification by the national parliaments will take place in a short while.
We all know that perfecting the single market requires clear, plain legislation, where compliance can be suitably monitored. Not only your rapporteur, but the majority of Member States and very many of those who have commented on the Commission's Green Paper, are of the opinion that a framework directive on food law would be the very way to create concise legislation and a clear framework, and thereby adapt, if necessary, existing legislation, removing or coordinating overlapping or conflicting sections and to design the legislation in such a way that consumers and producers alike enjoy stability of the law and know how to proceed in which circumstances.
Such a framework directive for foodstuffs should, of course, mirror the legislation on hygiene so that it is clear exactly which hygiene belongs to which food legislation in a particular area. I think that the submission of a framework directive may be the very thing the Commission has in mind in the foreseeable future. I believe there is already some work in progress, and I think that there should be no need to wait here for further findings and deliberations or for additional reports to be submitted by the Commission.
I also consider it necessary in this context to come up with an arrangement as to how vitamins are added to foodstuffs and this has then to be labelled, and - as the Commission proposes and can then be adopted by Parliament -how one should deal with health claims, that is to say claims regarding the effect on health of certain foodstuffs.
A very important area is the HACCP. I think this area, which has not yet been universally recognized in terms of its significance and effectiveness, should be investigated further and that a lot of assistance needs to be provided, especially for small and medium-sized firms, chiefly agricultural enterprises. I believe that this would be a lot easier if consumers were involved.
Where consumers are concerned, information is the most important aspect. Here it is a question of giving the consumers clear and easy-to-understand labels and information on the food. Proceeding from the labelling, more information can be provided through other media, perhaps on the basis of voluntary arrangements too, because it is apparent to everyone that labelling has its limits.
The area is very broad, and I do not have the time in my six minutes to refer to all its significance in detail, what sort of economic relevance it has and how important the question is in connection with the World Trade Organization and the Codex Alimentarius. I also think it necessary to continue to discuss, albeit through a further report, how a food and health policy can be promoted by the Commission as part of an overall nutrition policy and general health education.
Finally, I would like to voice my conviction that legislation should contain a clear declaration of preventive consumer protection, that this would be the political dimension to strengthening consumer confidence in the single food market and that food safety is definitely necessary as a counter-balance to the economic dimension and internal dynamics of the single market in the food sector.
Mr President, on behalf of the Agriculture Committee I wish to congratulate the rapporteur on her excellent report and thank her for her acceptance of most of the points made in the opinion from the Agriculture Committee. It is a measure of just how far we have moved over the last two to three years that there is such a large degree of unanimity between the Environment and Agriculture Committees on the principles which must form the basis of European food legislation.
There is now widespread recognition of the need to reassess some aspects of modern farming methods, particularly high-tech, high-import intensive production, which can lead among other things to the loss of many jobs in rural communities. What exactly should be put into high-protein animal feeds? There must be clear labelling of the contents, which should also be appropriate to the animals to which they are fed. How densely should animals and poultry be herded together - something which could lead to the rapid spread of disease? The answer must not be the routine administration of antibiotics which then find their way into the human food chain, but ensuring that animals and poultry are kept in humane non-overcrowded conditions. There must be strict rules in abattoirs to maintain the highest levels of hygiene.
Furthermore, rules on collection and collation of animal zoonosis need to be improved to ensure best practice throughout the European Union in dealing with animal diseases presenting risks to human health. High use of artificial fertilisers, pesticides and herbicides can lead to harmful residues in fruit and vegetables and other plant products and must be carefully controlled and monitored. Good farming practice and animal welfare cannot be considered in isolation from food legislation as a whole. Wholesome raw ingredients from the farm gate are the basis of good-quality safe food.
I welcome very much the acceptance by the Environment Committee of the recommendation from the Agriculture Committee that producer liability should only go back to the point in the food chain where responsibility for any defects actually lies. This will allay the anxiety of many farmers. Likewise, whilst welcoming the proposals for hazard analysis and critical control points systems, the Agriculture Committee is concerned that there should be an assessment of their impact on small farmers and food processors, who should continue to be guided by clear regulations. What is important for consumers is to know that their food comes from healthy plants and animals and that all along the food chain at each stage there is sensible, comprehensible legislation in place with effective monitoring and that the food eventually sold in shops carries clear informative labelling to ensure a wholesome quality product. We have all become only too used to food scares concerning salmonella in eggs, risk from BSE and e-coli in beef and pesticides residues in carrots. I hope that the revision of EU food legislation incorporating the European Parliament's proposals will help to consign such scares to history.
Mr President, on this very day the Phillips inquiry into BSE and its relation with CJD opens in London, in my country. It is a great tribute to Mrs Graenitz that she has brought these clear and lucid proposals before Parliament at a time when we are reminded of the dark side of food production in the BSE tragedy, and also of the high hopes that we had after the Treaty of Amsterdam was passed, that we would take an entirely new view of our responsibilities for health and safety in the food field. It is in the spirit of Amsterdam, Commissioner, that we are all addressing you today.
The progress of this Green Paper through the European Parliament has been accompanied by detailed conferences and major debates. I think it is timely that we now hear the view of the Commission.
There are just two or three points that I would make, briefly, from the consumer point of view of the Committee on the Environment, Public Health and Consumer Protection.
Firstly, we want the Commission to state here that there will be a framework directive on food and to tell us what the timetable for that directive would be. We support - and hope to hear a robust view on this from the Commission - the notion that primary products should be included in any product liability directive. Whilst I hear what my colleague, Mrs Hardstaff, has said, we hope that our colleagues in the Committee on Agriculture and Rural Development will listen to what we say about the need to encourage consumer confidence in foodstuffs, which is also in the interests of the primary producers themselves.
We also wish to see the consumer voice integrated into European Union policy-making procedures. In the wake of BSE, DG XXIV was given a significant role in the whole area of food policy. But we still see the agriculture and industry directorate taking the predominant role. We do not for a moment question that all these directorates have their own responsibilities, but we would ask Commissioner Bangemann and his colleagues to tell us that the consumer voice and the consumer interest should always be taken into account - formally so - when legislation concerning food and food safety is before the Commission and this Parliament.
My last point is on labelling. We had a great march of the farmers a couple of weeks ago in London. But the petition that was handed in to Downing Street this week, bearing a million signatures, referred to the need for proper food labelling, which can counteract the misleading claims that are often made. We believe that the labelling provisions currently buried in myriad different directives need to be drawn out and brought together if we are to have a proper and effective control of this area. We have to sustain the European Union as a major food producer and a major exporter. The best way we can do that is by setting standards that can command the admiration of the whole world.
Mr President, Commissioner, ladies and gentlemen, we are all delighted with the Green Paper and all of us sitting here would wish to have - and we would also like to hear this from the Commissioner -a framework directive. Please allow me to say that the present report can be judged very positively. I, too, would like to congratulate Mrs Graenitz on it, though I would also like to clarify one particular point of her report, namely paragraph 59, in which Directive 79/112/EEC is addressed.
The European Commission envisages in its proposal to amend this directive that the Advisory Committee on Wine of the European Commission will be responsible for determining appropriate labelling requirements for wine, and not the food committee permanently set up by the directive. In its first draft, the Economic and Social Committee still intended the food committee to be responsible for the labelling. In its final opinion, the ESC comes out in favour of the Commission's proposal. Parliament too declares itself in favour of the Commission's proposal in a draft opinion.
Please allow me to state at this point that beside the practical reasons for a special approach to the labelling of wine and wine products -where all wine producers and all wine-producing regions are of a like mind -there are many arguments in law in favour of the Commission's proposal. And I would not want the opposite view to arise through any misunderstanding in the present report.
In March 1997 the Legal Service delivered an opinion on the legal base for the proposed regulation introducing a system of labelling and registering of cattle and for identifying beef. The issue centred on whether Article 43 of the EC Treaty (agricultural policy) or Article 100a (Single Market) applied as a legal base. The report concluded from reference to numerous judgments of the European Court of Justice that Article 43 of the EC Treaty is the correct legal base.
Legal instruments on the production and marketing of the agricultural products specified in Appendix II of the Treaty may contain provisions for the harmonization of the national regulations without Article 100 or Article 100a of the EC Treaty being referred to. In pursuing the aims of the common agricultural policy, the demands of the general interest, such as consumer protection or the safeguarding of the health and life of man and animals, should not be overlooked. Health protection should be regarded as being paramount with any agricultural measure. Hence we have the European Court's embargo on British beef.
Because of the reservations I have cited, the respective market organization provisions and the procedures contained therein should be adhered to where the more detailed labelling requirements for additives in wine are concerned. I can only hope that a majority of this House shares my view, and I would not want this report to give a false lead in any way.
Mr President, after thirty years of food law harmonization, the European Commission quite rightly wants to start a debate on "whither now' , by means of a Green Paper. Does the present legal situation surrounding food law still meet the needs of today? In view of the BSE crisis in the United Kingdom and the outbreak of swine fever in my own country, the Netherlands, this is very much a relevant question. The Graenitz report is a serious attempt at giving the debate more substance. More attention must be paid to labelling, and consumer confidence will increase as a result of the farm-totable approach, which means that complete information on production methods must be given. It is also important that the issue of liability is developed further; a proposal for this is ready and waiting at the European Commission. Attention is quite rightly drawn to the provisions made by World Trade Organization, the Codex Alimentarius, although this should not lead to lower levels of food protection.
The report is also about transparency. Of course it is essential that results and proposals made by special forums and scientific committees can be monitored, but the Group of the European Liberal Democrat and Reform Party is against the proposal of a forum to monitor the conversion and implementation of Community regulations which includes Members of the European Parliament. The European Parliament has a different responsibility, and should not get involved in such a forum. After all, by not being represented on such a forum, the European Parliament's independent position is guaranteed. That is why we oppose the last sentence of paragraph 18 of the report, and this we already made clear by way of preparation in the Committee on the Environment, Public Health and Consumer Protection.
Finally, Mr President, despite that one reservation, I would like to express, on behalf of my group, our support for the Graenitz report.
Mr President, very briefly I should like firstly to thank the rapporteur, and secondly to welcome this proposal for a Green Paper. It has opened up a debate which is necessary for two reasons: firstly because of the results of the committee of inquiry into BSE - and also the follow-up committee -, but most of all, because of Agenda 2000 and the common agricultural policy reform.
So we need to know the results of this debate and put them into effect. Nevertheless, I think there are already some clear ideas, which are included in Mrs Graenitz' report. Examples include: the need for clear, transparent labelling, especially for new products and foods; secondly, the consumers' organizations should have a clear role in this debate; thirdly, we need a very clear idea of what Community law should consist of as regards food, given that at the moment there are so many regulations, sometimes contradictory - as in other sectors -, which need to be simplified and clarified; and lastly, we have to welcome the relative speed with which the Commission has implemented the new scientific committees and the new type of inspection.
Only experience will tell whether these measures are effective, but the work of the scientific committees will need to be clear and transparent, and they must also have a clear agenda for each of their sessions.
Mr President, Mrs Graenitz has drawn up an excellent report. All in all the Green Group supports these proposals; Mrs Graenitz has highlighted particularly the different elements at stake in the area covered by her report.
I would like to draw the attention of the Commissioner and the House to an important point: the relationship between community legislation and the rules of the World Trade Organization. Some days ago, we learned that the beef growth hormone, which is prohibited in the European Union, has just been approved by the FAO and the WHO, which concluded that the growth hormone is harmless when administered correctly. So we should expect a new offensive by the United States to the European Union's legislation prohibiting these substances. Now, it happens that the agreement on sanitary and phytosanitary measures, which has been in force for some years now, will be against us. In reality this agreement is not at all based on the principle of caution and we must demonstrate the relevant factors and information which would point to the conclusion that there would be health risks, thus going much further than simply pointing out the scientific doubts which remain on whole subject.
This is a serious problem particularly in terms of genetically modified foodstuffs and irradiation of food. But to get back to mad cow disease, I would recall that it was primarily the uncertainties which caused the problems. If these rules are not changed, I think that sooner or later all European legislation will be threatened by the World Trade Organization.
Mr President, I am speaking in place of Mrs Barthet-Mayer who was due to make this speech but is unable to for health reasons. Commissioner, ladies and gentlemen, I would like to read her speech to you.
I would like to congratulate Mrs Graenitz on her hard work on this report. In fact, by publishing the Green Paper, the Commission officially recognizes the huge shortcomings in the Community food system. Although the Union has a strong agricultural policy, its policy on food remains to be defined. Over and above what appears to no more than anecdotal, there are real economic, political and public health issues at stake. The presence of hormones in beef, the fat content of chocolate, the consumption of cheese made from milk straight from the cow, the use of genetically modified seed, all these are not insignificant questions for the public, their elected representatives, the producers and especially for the legislators.
The main difficulty lies in the actual definition of security and quality, for without a common definition there can be no harmonization. What criteria do we use, which scientific basis is our point of reference? How do we make allowances for the irrational or the emotional? Where do cultural differences stop and protectionist manoeuvring or commercial opportunism start?
The Commission is proposing to sort out the multitude of regulations and directives which deal directly or indirectly with food. This is absolutely necessary, for at the moment it seems that, without having succeeded in defining a real food policy, the Union has drawn up too much legislation, which paradoxically has not resulted in better harmonization. So we can only welcome this initiative in the more general context of efforts undertaken to guarantee food safety.
Mr President, the Commission's Green Paper should have been used to present an in-depth critical analysis of the situation, but all it does is describe the problems. They are all presented at some length, but none of them is examined in any depth. This is in direct contrast to the reality of the situation we are all experiencing day by day.
Public opinion still has no faith in the Commission's ability to exercise control. The European Parliament has not been given reliable answers to the many criticisms it has raised during the past few months. Even international bodies such as the World Health Organization have expressed great concern and alarm at the risk of the spread of epizootic disease within the European Union, because of the lack of an effective coordination system at local, regional, national and Union-wide levels.
Faced with this social alarm among the citizens of Europe, the European Commission has failed to offer a guarantee of food safety. It has even withdrawn its proposal to create a food safety agency, to this House's surprise. All it has done is implement an administrative reorganization - which will not achieve anything - and increase the number of scientific committees which, unless they are co-ordinated, given muscle, and balanced one against another, will not be at all effective either.
We still think there is a need to set up a European food safety agency, and to coordinate and stimulate the great potential of the Member States as regards scientific ability and, of course, inspection. We must not forget that more than 45 000 inspectors throughout Europe are a great deal more than the small handful of inspectors which can be created from scratch, and would be much more efficient. What we need is to create high-level inspection, and boost the abilities of the Member States, because that will increase consumer confidence.
Mr President, the European consumer needs to have increased confidence in food, not least after the BSE crisis. In this context I would like to congratulate Mrs Graenitz on a good report which raises many issues, perhaps even too many sometimes.
However, there is one thing I do not agree with: Amendment No 28. We must have food production which means that there are no residues of chemicals or medicines, for example, in our food. However, we must also have food production and a production system which means that we do not handle foods in the wrong way during production. On this point there is a mistake concerning the use of antibiotics as growth stimulants in our food, not because there is any problem with the food, but because it means that antibiotic-resistant strains of bacteria will also become a problem for human health. This should therefore be added to the text.
Mr President, I would like to ask a rhetorical question. How do you explain a situation in which ECU 1.5 billion worth of animal hormones are sold in the EU every year, although their use is prohibited? I will provide an answer to my own question: an insatiable thirst for profit.
We were once in a position to avoid animal and plant disease through border controls, preventing the importation of vermin and pests. In our common market we are at the mercy of others, and Mrs Graenitz' observations are mostly quite justified. I do wonder a little at the attitude of the European National Party when it intends to revise and thus weaken them. In Holland and other countries the original nature of national identity is being stripped away in the name of chicken and pig feed. We possibly need antibiotics for the prevention of salmonella and other diseases.
And how can we explain away the fact that genetically altered maize, soya and other natural produce may be used in the production of food without notifying consumers? The same goes for irradiated food. Choice means being able to make conscious choices. The Green Paper is not enough. We must dare to face up to the reality of the matter.
Mr President, a major problem with the EU's food legislation is that from the beginning it was not actually aimed at producing better food, but at guaranteeing free movement of food products. Mrs Graenitz has a completely different approach, a consumer-friendly approach, which is quite admirable, but she has not dealt properly with the question of the extent to which harmonization for the purpose of securing the Single Market is perhaps not always such a good method for bringing about the highest possible food standards.
As an Austrian, she knows that this has created problems for the newest Member States. For example, because of EU rules, Sweden has already been forced to permit banned feed additives, relax controls against salmonella and relax labelling requirements, especially with regard to allergy risks. And we now risk being forced to permit irradiation of food and the use of antibiotics.
If instead we had made use of minimum standards , giving the Member States complete freedom to go further, developments could have been aimed more unequivocally at promoting good food quality. I would therefore like to put the following question to Commissioner Bonino: would it not be a good idea if the Commission concentrated more on minimum standards which raised levels everywhere, but which did not prevent some countries from going further? Would that not be better than total harmonization, which is fundamentally a commercial rule aimed at promoting commercial interests, not food quality?
Mr President, ladies and gentlemen, first of all congratulations to Mrs Graenitz. She has handled an extremely wide-reaching area very well, because it is clear that food law in the European Union has gained considerably in importance with the realization of the Single Market and the pursuit of an active consumer policy. In view of the large number of regulations and amended provisions, as in relation to BSE, to say nothing of changed expectations, we cannot avoid thinking about simplifying and rationalizing food law, of reviewing the existing provisions.
Certain basic aims, I think, need to be taken as the starting point of the discussion. All foods must be guaranteed to be both safe and harmless. The consumers must be able to rely on foods being safe and harmless, and do so in the full knowledge that the diversity and quality of foods in the European regions has been preserved. This involves both a healthy and competitive agriculture and food industry.
A few points about the key words 'simplification' and 'rationalization'. It should be the obvious aim of European policy -and we have been fighting for this for some time now - to make European law clearer and easier to understand. Inconsistencies need to be eliminated, and above all the comprehensibility of the legal text needs to be improved in the interest of consumers.
It is also a question of greater transparency for the citizen. This is not anything new, but in the area of food law the creation of confidence is vital for people. They need to understand what they read. Hence a framework food directive is necessary here, which includes both a unified definition of central concepts and the regulation of the general principles governing food law in one outline text.
Let me quote a second example: the directive on the labelling of food has been in existence since 1979 and has been amended six times since then. In addition, there is a wealth of special provisions that make reference to the labelling of individual foods, such as wine, fresh fruit and chocolate. The subject of wine has already been addressed today, and I must say to you quite simply, Commissioner, that we are striving for another position to Mrs Flemming's, who is no longer here incidentally. I do not find it proper that a Member of Parliament should not claim their vested right to codecision in this matter. I think we need to agree that codecision applies to wine every bit as much as to chocolate and fruit. That is the way to make progress.
Mr President, I would first like to thank not only the rapporteur, but also everyone who has taken part in the debate, because it is clear from the general tenor that Parliament is thinking along the same lines as the Commission.
We have 150 opinions on the Green Paper before us. We want to summarize our own opinion on this in a statement before the summer. That is all I can say on the timetable. We agree with Parliament that we should present a framework directive, but I cannot say when. It all sounds very nice to demand that such a framework directive should include a general definition of the various terms and so on, but that is precisely where the problem lies. We obviously need to proceed with caution when doing something like this. We need to ensure we make it clear, too, where individual provisions need to be amended. That is to say, I cannot tell you exactly when we will do this; we will do it as quickly as we possibly can.
Certainly, we want to implement a clear overall concept. The framework directive is part of this process. It is quite clear to us that this tangle that has arisen needs to be removed and that the recent deliberations on consumer and health protection need to be taken into account more than they have been in the past.
It might not be our intention to depart from our successful horizontal regulations, because these are good for innovation and encourage consumer choice. Yet there is to be no conflict with quality assurance requirements either. Here you find, I hope, the common interest of consumers and producers alike, especially agricultural producers. We have already made it clear on various occasions that European industry is essentially competitive through the quality of its products, and agriculture should be the same. There should be no unnecessary inconsistencies. If the aim is to ultimately arrange things legally, then you can bet we will fall out over this. It is always funny to observe how someone who wishes to defend their particular little interest quickly sets up a committee for the purpose, which no-one can look into. Things really should not be this way.
Simplification is a very important goal we are pursuing, as is transparency. We will probably be able to rescue ourselves from the dilemma that has so far existed with a series of modern information options. The more transparent and comprehensive information you wish to give a consumer, the more the labelling overlooks the consumer's interest in having simple, clear and easy-to-understand rules. That is the dilemma in which we find ourselves, so to speak.
Since today, in the age of the information society, we have very easily accessible information facilities at our disposal, you could imagine that labelling should include the most important information and actually go into detail if particular consumer interests need to be taken into account. However, the great mass of information needs to be available in other ways or else we would run the risk of the labelling not being looked at all.
As regards genetically modified organisms, I said months ago that, if we take this as far as certain sections of Parliament envisage, then practically 90 % of all foodstuffs will have to carry an appropriate label. I recently heard - to my amazement as well as to my satisfaction -the same opinion expressed, if I am not mistaken, by a German member of the Green group, who said: well, if 90 % is labelled, what significance does that have for the consumer?
I have always made a point of saying this too at conferences we have held and I hope we will be able to agree on what is really in the interest of the consumer and what does not amount to simply translating quasi-religious convictions into practice. I would like to note on the question of food control that we want to build up our own team of inspectors and begin training European veterinary and foodstuff controllers. It goes without saying that inspectors from the Member States can be included in this too.
I think those are the main points. I have just another brief comment on the foreign trade aspect. There are two reasons why we share Parliament's view that we need to be careful here. Firstly, the proposals for the legal provisions will obviously need to bear in mind the international obligations. There is no other alternative. If we are a member of an international rights community, then we must stay with it. We cannot take our leave when it suits us.
Secondly, we should try to implement the things we believe to be right at international level and actively collaborate on the work programme of the Codex Alimentarius and the World Trade Organization, instead of simply reacting defensively towards them. We have been actively involved in this sense in trying to get other legitimate factors, besides the scientific findings, included in the elaboration of food standards within the framework of the Codex, because, as we have all bitterly experienced, scientific findings merely epitomize the state of knowledge at a particular point in time and become dated at another. That is to say, it is possible to do more for the consumer in terms of prevention. And this is precisely what we wish to do!
The debate is closed.
The vote will be taken at 12.00 noon tomorrow.
Decentralized Community institutions
The next item is the report (A4-0035/98) by Mr Kellett-Bowman, on behalf of the Committee on Budgetary Control, on the proposals for Council Regulations amending: I. Regulation (EC) 40/94 on the Community trade mark (COM(97)0489 - C4-0601/97-97/0253(CNS)) II. Regulation (EC) 2100/94 on Community plant variety rights (COM(97)0489 - C4-0602/97-97/0254(CNS)) III. Regulation (EEC) 2309/93 laying down Community procedures for the authorization and supervision of medicinal products for human and veterinary use and establishing a European Agency for the evaluation of medicinal products (COM(97)0489 - C4-0603/97-97/0255(CNS)) IV. Regulation (EEC) 1210/90 on the establishment of the European Environment Agency and the European Environment Information and Observation network (COM(97)0489 - C4-0604/97-97/0256(CNS)) V. Regulation (EC) 2062/94 establishing a European Agency for safety and health at work (COM(97)0489 - C4-0605/97-97/0258(CNS)) VI. Regulation (EEC) 302/93 establishing a European monitoring centre for drugs and drug addiction (COM(97)0489 - C4-0606/97-97/0259(CNS)) VII. Regulation (EEC) 1360/90 establishing a European training foundation (COM(97)0489 - C4-0607/97-97/0260(CNS)) VIII. Regulation (EC) 965/94 setting up a translation centre for bodies of the European Union (COM(97)0489 - C4-0608/97-97/0261(CNS)) IX. Regulation (EC) 1035/97 establishing a European monitoring centre on racism and xenophobia (COM(97)0489 - C4-0609/97-97/0262(CNS))
Mr President, this report proposes revised financial rules for the statutes of the nine decentralized bodies or agencies. It is complicated because it deals with all nine separately and it is necessary to submit amendments in nine sets. It was passed in Budgetary Control with one vote against. This is explained in the minority opinion which suggests that on three of the agencies Parliament is not clawing back as much power as it should.
The amendments from Budgets are contained in Mr Tappin's excellent opinion which was supported unanimously in the committee, and the amendments were all taken on board in Budgetary Control. So much agreement, Mr President, that there have been some criticisms.
Perhaps it would helpful if I explained what the report is not: it is not an attempt by Budgets and Budgetary Control to do the work of the appropriate spending committees; it is not an exercise which is being carried out without consulting the agencies themselves; it is not an attempt to turn agencies into milch cows which will feed the EC budget.
The second-generation agencies were put in place by the Commission with statutes which did not contain the financial safeguards which exist for the two first-generation ones. Upon which safeguards are we insisting? First, European funds should be expended only with the positive approval of the Commission's financial controller. With the help of their financial controller proper arrangements will now be legislated for.
Secondly, there was no provision for discharge to be granted by this Parliament. The Director-General for the EC budget has cooperated so that EP grants discharge for six of the agencies; but three of them, those that are fee-earning, will be allowed to grant themselves discharge on the recommendation of this Parliament.
Thirdly, the same three agencies, which can be funded by fees, are to be controlled by the rules whereby income should be considered Community own resources. Mr Tappin will explain how it is proposed to deal with possible problems in his area. Faced by a united front of the Budgets and Budgetary Control Committees, the Commission has been very helpful in assisting Parliament to regain control over the agencies. Unwittingly, this Parliament conspired to assist the Commission in its original proposals. The founding documents were passed to the spending committees but the Budgets and Budgetary Control Committees were not asked for their opinions. Much extra work could have been avoided if European Parliament officials had not been blind to the financial aspects of the Commission's proposals. More care should be given to the task of allocation of reports to committees. Failure to do so clearly weakens Parliament's position.
All the agencies but one seem happy with our proposals, and it is very much in the area of Mr Tappin's opinion that their opposition is founded. But, in the main, that agency resents the fact that Parliament considers itself responsible - jointly with the Council - for providing funds. Its own responsibility for dealing with the matter of discharge is a matter which has raised a lot of correspondence, often ill-informed, and when I have had to deal with correspondents, the first question I asked them was: ' have you read the report?' . And of course, they have not. That is the problem: you cannot comment on things that you have not read.
Mr President, I invite the house to support this report.
Mr President, I also take this opportunity to thank not only my friend Mr Kellett-Bowman, the rapporteur for the Committee on Budgetary Control, for his excellent report and also for the great support he has given me as draftsman for the Committee on Budgets but also to Mr Mingasson and his team for the very positive approach they have adopted in this matter.
The background to this report goes back several years when both the Committee on Budgets and Committee on Budgetary Control were concerned about the lack of clarity in the founding regulations of the nine satellite agencies with reference to own resources, financial control and discharge. The report you have before you is the culmination of two or three years' work behind the scenes by Mr Kellett-Bowman, myself and the Commission to bring forward a document which will harmonize the regulations for the satellite agencies.
We have had a number of disagreements on the subject but at the end of the day, while I could wish for some tightening of the proposals in certain cases, on the whole I feel that we have achieved a reasonable workable compromise. The work carried out by the agencies of the European Union which currently employ over 1 000 people is of great importance. They were set up by the European Union for a specific purpose. In fact, it is clear that although these bodies have legal personality, they would have no existence if they were not required to serve the EU and its citizens.
So, it is necessary that they are able to carry out their tasks efficiently and with all the independence of action required to make the sort of operational decisions necessary to complete their assigned work programme. Equally, because they are not independent commercial organizations but part of a public corpus, they must be held accountable and responsible to the public through democratic and transparent processes. That is why this report has come about. It is to increase the levels of transparency, accountability and efficiency of the decentralized satellite agencies.
It is not efficient to have a hotchpotch of different organizations and it is not accountable to have half a dozen different types of accounting, report-back systems and discharge processes. We also wanted to improve partnership relations between the decentralized bodies of the EU and those at its heart. Our research has shown that these agencies do not need more controls. They, in fact, need fewer but more efficient ones. I shall concentrate on the own-resources part of the report since the discharge and financial control aspects have been covered excellently by Mr Kellett-Bowman both in his speech and in the Committee on Budgetary Control.
Despite the scare stories generated by one agency, what we are proposing is that self-generated resources - the own-resources component - which are surplus to requirements of that year's budget, after the needs of the reserve to cover the obligations of the coming year have been taken into consideration, and fully respecting the fact that fees shall quite rightly be renegotiated as a matter of course, shall be returned to the European Union budget. This should be done in line with the Financial Regulations which apply to all other generated resources. It does not indicate that Parliament intends to turn for example the Trademarks Agency or any other agency into a milch cow for the European Union, as Mr Kellett-Bowman has said. Nor do we intend to make the ordinary business of those who wish to register an EU trademark subsidize singlehandedly the common agricultural policy or the enlargement of the Union. Such stories are irresponsible.
But what is also irresponsible is the commitment of one agency in Alicante to purchase an ECU 24 million building without properly informing either the budgetary authority or the Commission, which have responsibility for it, or without making any mention of that project in the budget estimates passed by the Commission and Parliament. If ever there was a case for mandatory transparency and accountability, I have to say that the director and the management board, including the Commission representatives, of the Alicante Agency have made it admirably.
If this or any other EU agency ceases to be able to fund itself, there is no question that, according to the current regulations, the EU must have a responsibility for the bodies we establish, just as they have a responsibility to the institutions of the Union.
We do not set up monopoly businesses and turn them loose to stand or fall. This report is about safeguarding those responsibilities. I urge the House to support it.
Mr President, the agency is a matter for the initiated. That is why I would like to congratulate Mr Kellett-Bowman and Mr Tappin on their report, for the agencies are indeed something for specialists particularly from a budgetary point of view. As general rapporteur for the 1998 budget, I had the pleasure of gaining an insight into the activities of the agencies.
I would like to report on this. We had a meeting with the agency director in March of last year. We reached agreements on the needs of these agencies in the 1997 budget and the 1998 budget, and we discussed the problems already mentioned here. We agreed on working together and developing the greatest possible transparency in order to create trust between the agencies and the section of the budgetary authority representing Parliament.
Today I have to say that the majority have adhered to this, but some have not. The translation centre, for example, decided to increase its staff from 68 to 115, while Alicante - Mr Tappin has just spoken about this - and London quickly allocated ECU 300 000 from surplus income before the end of the budget year so as not to have to justify this in principle to the budgetary authority.
Those are actions in themselves, which perhaps have their own reasons, but to take action without informing the budgetary authority is the surest way to generate mistrust. I consider Amendment No 1 in the Kellett-Bowman report to be the key element for the agencies in London and Alicante and for the Trademarks Agency. Here both the Commission and the Council should take the position of the European Parliament very seriously.
For three years we have constantly decided in the budgetary procedure on zero growth for the staff of the Commission, as well as the other European institutions. Where the agencies are concerned, there has been an average annual growth of 17 % in staff. I ask myself whether this is an honest or dishonest game the Commission and the Commissioners responsible are playing, or have the agencies already escaped control here if such abuses are able to occur?
The Group of the European People's Party will not tolerate the EP being deprived of its rights through the formation of agencies and all that comes with it. I am not bothered about the work of the agencies; observing the Financial Regulations and respecting the budgetary authority is what concerns me. We cannot fight for the full democratic control of budgetary expenditure in the European Union, whilst the agencies continue to evade the Financial Regulations.
Mr President, ladies and gentlemen, the financial control of the activities of the decentralized Community agencies was simple when there was only a few agencies and they managed activities which had limited impact and small budgets. But the situation is very different today. There are now many more decentralized agencies which meet much more widespread needs. The difficulty in terms of financial control is that of organizing this diversity in order to arrive at a standard method which is simple and efficient.
Mr Kellett-Bowman has proposed to include in one report the eleven discharge procedures which cover simultaneously the three agencies which are not financed by the European Union budget, but from financial resources resulting from their own activities, and the eight other agencies which are not self-financing. Basically, we want common standards applied to all Community agencies in terms of financial control, and to offer similar guarantees in terms of the legal and administrative management of credits.
The proposal by the European Commission responds to this concern. However, the rapporteur proposes an approach which is more pragmatic and efficient in order to avoid the delays in unfreezing credit and payment commitments caused by the waiting period required for the approval of DG XX in Brussels. The rapporteur's solution has the advantage of side-stepping the pitfalls both of financial management which is too centralist and which could lead to freezing or at least blocking of the activities of the Community agencies, and a dispersal of financial control under the pretext of autonomy, running the risk of an upward drift in the use of public funds.
The law must adapt to reality, and it is essential to give agencies which are undergoing full expansion the means to develop. I will quote only one example, that of the Office for Harmonization in the Internal Market in Alicante which has been hugely successful and whose achievements are generally greater than expected. Experts were expecting an annual volume of 15 000 registered trademarks in 1996. It received 40 000. Currently, the office publishes 1 000 registered trademarks each week, that is, twice as many as predicted. This sort of progress should be encouraged for other agencies too, and the control of their financial activities should not stand in the way of their development. So in this spirit, myself and my group welcome Mr Kellett-Bowman's proposals and we will vote for them.
Mr President, we in the Green group have fought for and supported several of the decentralized EU bodies to which the report applies in various different contexts, for example, the European Environment Agency in Copenhagen and the European monitoring centre on racism and xenophobia in Vienna.
Since these bodies are financed partly by the EU's budget, it is both logical and desirable for the European Parliament to be involved in granting freedom from liability through our role as a supervisory body. It is also necessary and logical for any income of these bodies to be shown in the EU's budget so that we can get a complete picture of the financial situation. These amendments are a step in the right direction, because they increase transparency and openness concerning EU bodies. It is a goal for all institutions and bodies in the EU to have increased openness, not least so that irregularities are prevented. The best system of supervision is openness and publicity. The Green group is therefore going to wholeheartedly support the KelletBowman report.
Mr President, I wish to say that the report that is being submitted for approval by the part-session is one that we must support since it is the culmination of long and assiduous research and debate in the Committee on Budgetary Control and, I assume, in the Comment on Budgets. I would also like to say that, as a general principle - and this is also proposed by the Commission - there must be provision for a procedure of discharge for those independent organizations which are funded exclusively by Commission funds, as is proposed for the two formerly independent organizations, one of which is the well-known CEDEFOP.
The problem arises for those independent organizations which are fee-earning and which are partly funded by the Community budget. In these cases the Commission simply requests in its proposal that there be a recommendation on the part of the European Parliament. I wish to say that, in this case, there are grounds for a minority opinion, and this is contained in the explanatory statement of the report. The grounds for this minority opinion are justified but they must not lead us to solutions other than those proposed by the rapporteur, Mr Kellett-Bowman.
However, we must recognize this issue and it should be of concern to us. The fact that an independent organization can have self-generated resources does not mean it should be unaccountable in terms of its expenditure when, at the same time, it receives a part of its funds from the Commission and, most importantly, it intends to serve a Community purpose which is one of the aims of the European Union.
I will finish with a request and a reminder, which I am constantly repeating: the European Parliament, the Presidency and the political groups must consider and must face the problem of the reorganization of the Committee on Budgetary Control. This committee has developed into a major organ of Parliament and it cannot function with its present constitution.
Mr President, I would like to congratulate the rapporteur on his excellent report. In bringing all the strands together he has responded to the Commission proposal, which I also warmly welcome. I was in the House when the Commissioner gave his promise some two years ago - if I remember correctly - that he would come forward with this because it was an element which had been forgotten in the shaping of the operation of these agencies in the first stage.
Our rapporteur is absolutely right that there is a need for financial safeguards for the second-generation agencies, but I am not convinced, myself, that we would have actually got to this particular point in dealing with these agencies if we, as a parliament, had not used our powers for putting money in the reserve to actually compel the agencies to do what we had wanted to do in terms of parliamentary accountability.
So, looking at the substance, the rapporteur is right in terms of the proposals on discharge. It is not just desirable; I think it should be a prerequisite, as he suggests. Secondly, in terms of financial control, we should make sure that we avoid, if possible, the need to put a financial controller in every agency. Let us hope, therefore, that the proposals of the Commission will be sufficient to make sure this job will be done effectively.
The last point I would address is the question of the odd man out - of the agency in Alicante, where it pretends that it would like to be dealt with in a different fashion because it is not quite the same as all the other agencies. Once you have an element of an agency being controlled by European law, when you have the staff which are part of the European institutions, you cannot claim that there is an exception. You have to be treated in the same way as others.
I conclude that our rapporteur has shown us the way to go, but that we, as a parliament, need to rest vigilant in the way in which these agencies will be operating. It is an entirely new area of activity. So we will keep our eyes open as the future comes along.
I would like to thank Mr Elles for reminding me that two years ago I was already busy with that proposal. In fact, by chance, I am here today to answer your concerns over the report of Mr Kellett-Bowman.
To a certain extent, this reminds me of my previous activity in the Committee on Budgets and in the Committee on Budgetary Control. We have no objections at all to the proposals which have been made with discharge and financial control in mind. I think this is already important common ground. The only area in which we are not in agreement is the amendment proposals affecting the inclusion of all revenue of the decentralized agencies in the budget plan and, with that, the right to supervise the amount of the fees. Everyone here knows why things are this way. The Commission believes that this would interfere with the management autonomy of these institutions, at least in that it involves the agencies' own, original rights and they are also obviously controlled by the respective administrative bodies - naturally, they do not operate without any control at all. That is why we would like to recognize the legal personality of the agencies while allowing a maximum of public control and transparency in the management of funds. We do not see any reason in encroaching on the regulation of fees and duties that are paid by companies for services or on the regulation for amending the scale of fees. We agree with Parliament where improved control of any surplus income produced by the self-financing agencies is concerned. In this way, some of these agencies could be prevented from regarding themselves as purely economic enterprises, which they are not. Insofar as such surplus income arises, control obviously needs to be guaranteed.
On behalf of my colleague, Mr Liikanen, I would like to express to you once again our regret at the actions of the Alicante agency, which has already been addressed. We regret this and reaffirm our commitment to inform Parliament of all important agency decisions that have a financial impact.
The debate is closed.
The vote will be taken at 12 noon tomorrow.
Closing of the session
I declare closed the 1997-1998 session of the European Parliament and announce that, in accordance with the provisions of the Treaty, Parliament will meet at 9.00 a.m. tomorrow, Tuesday, 10 March 1998.
(The sitting was closed at 8.10 p.m.)